
	
		II
		Calendar No. 620
		111th CONGRESS
		2d Session
		S. 1816
		[Report No. 111–333]
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2009
			Mr. Cardin (for himself,
			 Ms. Mikulski, Mr. Carper, and Mr.
			 Kaufman) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 28, 2010
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  improve and reauthorize the Chesapeake Bay Program.
	
	
		1.Short titleThis Act may be cited as the
			 Chesapeake Clean Water and Ecosystem
			 Restoration Act of 2009.
		2.FindingsCongress finds that—
			(1)the Chesapeake Bay
			 and the tributary waters of the Chesapeake Bay are natural resources of
			 outstanding ecological, economic, and cultural importance to the United
			 States;
			(2)for more than 20
			 years, the Federal Government and the States of the Chesapeake Bay Watershed,
			 the Chesapeake Bay Commission, and various local government, scientific, and
			 citizen advisory boards have worked through the Chesapeake Bay Program of the
			 Environmental Protection Agency to develop an unparalleled body of scientific
			 information and cooperative partnerships to advance the Chesapeake Bay
			 restoration effort;
			(3)despite
			 significant efforts by Federal, State, and local governments and other
			 interested parties, water pollution in the Chesapeake Bay prevents the
			 attainment of existing State water quality standards and the ecological goals
			 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1251 et seq.);
			(4)the Chesapeake Bay
			 Program partnership has developed a rich body of environmental data based on an
			 extensive network of monitors, which provide a critical measure of success in
			 attainment of the goals of the restoration effort;
			(5)the Chesapeake Bay
			 Program partnership has also developed some of the world’s foremost water
			 quality and ecosystem computer models, which are invaluable planning tools for
			 resource managers;
			(6)the major
			 pollutants affecting the water quality of the Chesapeake Bay and related tidal
			 waters are nitrogen, phosphorus, and sediment;
			(7)the largest
			 developed land use in the Chesapeake Bay watershed, and the largest
			 single-sector source of nitrogen, phosphorus, and sediment pollution, is
			 agriculture;
			(8)conservation
			 practices have resulted in significant reductions in pollution loads from the
			 agricultural sector;
			(9)to speed continued
			 progress in the agricultural sector, the Federal Government and State
			 governments have initiated a number of agricultural conservation programs,
			 including the Chesapeake Bay watershed initiative under section 1240Q of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb–4);
			(10)atmospheric
			 deposition of nitrogen oxides and ammonia on the Chesapeake Bay watershed
			 contributes as much as 1/3 of the nitrogen pollution in
			 the Chesapeake Bay;
			(11)for years, a
			 steady stream of technology development and increasingly stringent permit
			 requirements have resulted in a steady decline in the nitrogen and phosphorus
			 pollution derived from wastewater treatment plants in the Chesapeake Bay
			 watershed;
			(12)suburban and
			 urban development is the fastest growing land use sector in the Chesapeake Bay
			 watershed, and stormwater runoff from that sector is the only major source of
			 pollution in the watershed that is increasing;
			(13)during the period
			 beginning in 1990 and ending in 2000, impervious cover, the hardened surfaces
			 through which water cannot penetrate, increased by nearly 250,000 acres, about
			 41 percent, or the size of 5 Districts of Columbia;
			(14)during that
			 period, the watershed population of the Chesapeake Bay grew by just 8
			 percent;
			(15)the population of
			 the watershed is estimated to be growing by about 157,000 people per
			 year;
			(16)continuing at
			 that rate, the population will increase to nearly 20,000,000 by 2030;
			(17)about 58 percent
			 of the watershed of the Chesapeake Bay is undeveloped and mostly forested, but
			 as many as 100 acres of forest are lost to development each day;
			(18)States, local
			 governments, developers, and nonprofit organizations have developed numerous
			 low-impact development techniques since the late 1990s, which use natural area
			 protection, infiltration, and pervious surfaces to reduce stormwater runoff and
			 associated sediment and nutrient pollution;
			(19)many of those
			 techniques are less expensive than traditional pollution stormwater control
			 management techniques;
			(20)the decline of
			 key aquatic habitats and species has resulted in a loss of the important water
			 quality benefits that the habitats and species traditionally provided;
			(21)native oysters,
			 the numbers of which have declined precipitously in the Chesapeake Bay in
			 significant part because of diseases brought into the watershed by nonnative
			 oysters, are natural filters that once effectively filtered a volume of water
			 equivalent to that of the entire Chesapeake Bay in a matter of days;
			(22)although less
			 well-understood, menhaden, a species of fish found in the Chesapeake Bay, also
			 provide important filtering capacity as well as a number of other key ecosystem
			 functions;
			(23)wetlands are a
			 vital part of any major ecosystem;
			(24)studies have
			 demonstrated that nontidal wetland near the Chesapeake Bay removed as much as
			 89 percent of the nitrogen and 80 percent of the phosphorus that entered the
			 wetland through upland runoff, groundwater, and precipitation;
			(25)riparian forests
			 remove as much as 90 percent of nitrogen and phosphorus that would otherwise
			 enter the water;
			(26)the loss of
			 forests and wetlands in the Chesapeake Bay has resulted in diminished water
			 quality, among other effects;
			(27)in certain
			 locations in the Chesapeake Bay, nutria, a nonnative species, has caused
			 extensive destruction of key wetlands; and
			(28)in spite of the
			 achievements of the Chesapeake Bay Program partnership and increasing knowledge
			 about ecosystem functions, the restoration of the Chesapeake Bay will require
			 significantly stronger tools to manage pollution levels and other impediments
			 to water quality.
			3.Chesapeake Bay
			 ProgramSection 117 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1267) is amended to read as
			 follows:
			
				117.Chesapeake Bay
				Program
					(a)DefinitionsIn
				this section:
						(1)Administrative
				costThe term administrative cost means the cost of
				salaries and fringe benefits incurred in administering a grant under this
				section.
						(2)Asian
				oysterThe term Asian oyster means the species
				Crassostrea ariakensis.
						(3)BaselineThe
				term baseline means the basic standard or level used for measuring
				(as applicable)—
							(A)the nutrient
				control requirements credit sellers must achieve before becoming eligible to
				generate saleable nutrient credits; or
							(B)the nutrient load
				reductions required of individual sources to meet water quality standards or
				goals under a TMDL or watershed implementation plan.
							(4)Basin
				commissionsThe term basin commissions means—
							(A)the Interstate
				Commission on the Potomac River Basin established under the interstate compact
				consented to and approved by Congress under the Joint Resolution of July 11,
				1940 (54 Stat. 748, chapter 579) and Public Law 91–407 (84 Stat. 856);
				and
							(B)the Susquehanna
				River Basin Commission established under the interstate compact consented to
				and approved by Congress under Public Law 91–575 (84 Stat. 1509) and Public Law
				99–468 (100 Stat. 1193).
							(5)Chesapeake Bay
				AgreementThe term Chesapeake Bay Agreement means
				the formal, voluntary agreements executed to achieve the goal of restoring and
				protecting the Chesapeake Bay ecosystem and the living resources of the
				Chesapeake Bay ecosystem and signed by the Chesapeake Executive Council.
						(6)Chesapeake Bay
				ecosystemThe term Chesapeake Bay ecosystem means
				the ecosystem of the Chesapeake Bay watershed.
						(7)Chesapeake Bay
				ProgramThe term Chesapeake Bay Program means the
				program directed by the Chesapeake Executive Council in accordance with the
				Chesapeake Bay Agreement.
						(8)Chesapeake Bay
				StateThe term Chesapeake Bay State means any
				of—
							(A)the States of
				Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia;
				or
							(B)the District of
				Columbia.
							(9)Chesapeake Bay
				watershedThe term Chesapeake Bay watershed means
				the Chesapeake Bay and the area consisting of 19 tributary basins within the
				Chesapeake Bay States through which precipitation drains into the Chesapeake
				Bay.
						(10)Chesapeake
				Executive CouncilThe term Chesapeake Executive
				Council means the signatories to the Chesapeake Bay Agreement.
						(11)Cleaning
				agentThe term cleaning agent means a laundry
				detergent, dishwashing compound, household cleaner, metal cleaner, degreasing
				compound, commercial cleaner, industrial cleaner, phosphate compound, or other
				substance that is intended to be used for cleaning purposes.
						(12)DirectorThe
				term director means the Director of the Chesapeake Bay Program
				Office of the Environmental Protection Agency.
						(13)Local
				governmentThe term local government means any
				county, city, or other general purpose political subdivision of a State with
				jurisdiction over land use.
						(14)MenhadenThe
				term menhaden means members of stocks or populations of the
				species Brevoortia tyrannus.
						(15)NutriaThe term nutria means the
				species Myocaster coypus.
						(16)Point-of-regulationThe
				term point-of-regulation means any entity that—
							(A)is subject to a
				limitation on pollution or other regulation under this Act; and
							(B)has sufficient
				technical capacity and legal authority to meet the obligations of the entity
				under this Act.
							(17)Signatory
				jurisdictionThe term signatory jurisdiction means a
				jurisdiction of a signatory to the Chesapeake Bay Agreement.
						(18)TMDL
							(A)In
				generalThe term TMDL means the total maximum daily
				load that the Administrator establishes or approves for nitrogen, phosphorus,
				and sediment loading to the waters in the Chesapeake Bay mainstem and tidal
				tributaries identified on the list of a Chesapeake Bay State under section
				303(d).
							(B)InclusionsThe
				term TMDL may include nitrogen, phosphorus, and sediment
				allocations in temporal units of greater than daily duration if applicable
				allocations—
								(i)are demonstrated
				to achieve water quality standards; and
								(ii)do not lead to
				exceedances of other applicable water quality standards for local receiving
				waters.
								(19)Tributary
				basinThe term tributary basin means an area of land
				or body of water that—
							(A)drains into any of
				the 19 Chesapeake Bay tributaries or tributary segments; and
							(B)is managed through
				watershed implementation plans under this Act.
							(b)Continuation of
				Chesapeake Bay program
						(1)In
				generalIn cooperation with the Chesapeake Executive Council (and
				as a member of the Council), the Administrator shall continue the Chesapeake
				Bay Program.
						(2)Program
				office
							(A)In
				generalThe Administrator shall maintain in the Environmental
				Protection Agency a Chesapeake Bay Program Office.
							(B)FunctionThe
				Chesapeake Bay Program Office shall provide support to the Chesapeake Executive
				Council by—
								(i)implementing and
				coordinating science, research, modeling, support services, monitoring, data
				collection, and other activities that support the Chesapeake Bay
				Program;
								(ii)developing and
				making available, through publications, technical assistance, and other
				appropriate means, information pertaining to the environmental quality and
				living resources of the Chesapeake Bay ecosystem;
								(iii)in cooperation
				with appropriate Federal, State, and local authorities, assisting the
				signatories to the Chesapeake Bay Agreement in developing and implementing
				specific action plans to carry out the responsibilities of the signatories to
				the Chesapeake Bay Agreement;
								(iv)coordinating the
				actions of the Environmental Protection Agency with the actions of the
				appropriate officials of other Federal agencies and State and local authorities
				in developing strategies to—
									(I)improve the water
				quality and living resources in the Chesapeake Bay ecosystem; and
									(II)obtain the
				support of the appropriate officials of the agencies and authorities in
				achieving the objectives of the Chesapeake Bay Agreement; and
									(v)implementing
				outreach programs for public information, education, and participation to
				foster stewardship of the resources of the Chesapeake Bay.
								(c)Interagency
				agreementsThe Administrator may enter into an interagency
				agreement with a Federal agency to carry out this section.
					(d)Technical
				assistance and assistance grants
						(1)In
				generalIn cooperation with the Chesapeake Executive Council, the
				Administrator may provide technical assistance, and assistance grants, to
				nonprofit organizations, State and local governments, colleges, universities,
				and interstate agencies to carry out this section, subject to such terms and
				conditions as the Administrator considers appropriate.
						(2)Federal
				share
							(A)In
				generalExcept as provided in subparagraph (B), the Federal share
				of an assistance grant provided under paragraph (1) shall be determined by the
				Administrator in accordance with guidance issued by the Administrator.
							(B)Chesapeake bay
				stewardship grants programThe Federal share of an assistance
				grant provided under paragraph (1) to carry out an implementing activity under
				subsection (h)(2) shall not exceed 75 percent of eligible project costs, as
				determined by the Administrator.
							(3)Non-Federal
				shareAn assistance grant under paragraph (1) shall be provided
				on the condition that non-Federal sources provide the remainder of eligible
				project costs, as determined by the Administrator.
						(4)Administrative
				costsAdministrative costs shall not exceed 10 percent of the
				annual grant award.
						(e)Implementation
				and monitoring grants
						(1)In
				generalOn the request of the chief executive of the Chesapeake
				Bay State, the Administrator—
							(A)shall make an
				implementation grant to the Chesapeake Bay State, or a designee of a Chesapeake
				Bay State (such as a soil conservation district, nonprofit organization, local
				government, college, university, interstate basin commission, or interstate
				agency), for the purpose of implementing the TMDL plans of the Chesapeake Bay
				State and achieving the goals established under the Chesapeake Bay Agreement,
				subject to such terms and conditions as the Administrator considers to be
				appropriate; and
							(B)may make a
				monitoring grant to—
								(i)a Chesapeake Bay
				State, or a designee of a Chesapeake Bay State (such as a soil conservation
				district, nonprofit organization, local government, college, university,
				interstate basin commission, or interstate agency), for the purpose of
				monitoring the ecosystem of freshwater tributaries to the Chesapeake Bay;
				or
								(ii)the States of
				Delaware, Maryland, or Virginia, the District of Columbia, or a designee (such
				as a nonprofit organization, local government, college, university, or
				interstate agency) for the purpose of monitoring the Chesapeake Bay, including
				the tidal waters of the Chesapeake Bay.
								(2)AdministrationIn
				making implementation grants to each of the Chesapeake Bay States for a fiscal
				year under this subsection, the Administrator shall ensure that not less
				than—
							(A)10 percent of the
				funds available to make such grants are made to the States of Delaware, New
				York, and West Virginia; and
							(B)20 percent of the
				funds available to make such grants are made to States for the sole purpose of
				providing technical assistance to agricultural producers and foresters to
				access conservation programs and other resources devoted to improvements in
				water quality in the Chesapeake Bay and the tributaries of the Chesapeake
				Bay.
							(3)Proposals
							(A)Implementation
				grants
								(i)In
				generalA Chesapeake Bay State described in paragraph (1) may
				apply for a grant under this subsection for a fiscal year by submitting to the
				Administrator a comprehensive proposal to implement programs and achieve the
				goals established under the Chesapeake Bay Agreement.
								(ii)Implementation
				grant contentsA proposal under clause (i) shall include—
									(I)a description of
				proposed actions that the Chesapeake Bay State commits to take within a
				specified time period that are designed—
										(aa)to achieve and
				maintain all applicable water quality standards, including standards necessary
				to support the aquatic living resources of the Chesapeake Bay and related
				tributaries and to protect human health;
										(bb)to restore,
				enhance, and protect the finfish, shellfish, waterfowl, and other living
				resources, habitats of those species and resources, and ecological
				relationships to sustain all fisheries and provide for a balanced
				ecosystem;
										(cc)to preserve,
				protect, and restore those habitats and natural areas that are vital to the
				survival and diversity of the living resources of the Chesapeake Bay and
				associated rivers;
										(dd)to develop,
				promote, and achieve sound land use practices that protect and restore
				watershed resources and water quality, reduce or maintain reduced pollutant
				loadings for the Chesapeake Bay and related tributaries, and restore and
				preserve aquatic living resources;
										(ee)to promote
				individual stewardship and assist individuals, community-based organizations,
				businesses, local governments, and schools to undertake initiatives to achieve
				the goals and commitments of the Chesapeake Bay Agreement; or
										(ff)to provide
				technical assistance to agricultural producers, foresters, and other eligible
				entities, through technical infrastructure, including activities, processes,
				tools, and agency functions needed to support delivery of technical services,
				such as technical standards, resource inventories, training, data, technology,
				monitoring, and effects analyses;
										(II)a commitment to
				dedicate not less than 20 percent of the grant of the Chesapeake Bay under this
				subsection to support technical assistance for agricultural and forestry land
				or nutrient management practices that protect and restore watershed resources
				and water quality, reduce or maintain reduced pollutant loadings for the
				Chesapeake Bay and related tributaries, and restore and preserve aquatic living
				resources; and
									(III)the estimated
				cost of the actions proposed to be taken during the fiscal year.
									(B)Monitoring
				grants
								(i)In
				generalA Chesapeake Bay State described in paragraph (1) may
				apply for a grant under this subsection for a fiscal year by submitting to the
				Administrator a comprehensive proposal to monitor freshwater or estuarine
				ecosystems, including water quality.
								(ii)Monitoring
				grant contentsA proposal under this subparagraph shall
				include—
									(I)a description of
				the proposed monitoring system;
									(II)certification by
				the Chesapeake Bay Program Director that such a monitoring system includes such
				parameters as the Chesapeake Bay Program Director determines to be necessary to
				assess progress toward achieving the goals of the
				Chesapeake Clean Water and Ecosystem
				Restoration Act of 2009; and
									(III)the estimated
				cost of the monitoring proposed to be conducted during the fiscal year.
									(iii)ConcurrencesThe
				Administrator shall—
									(I)obtain the
				concurrence of the Director of the United States Geological Survey regarding
				the design and implementation of the freshwater monitoring systems established
				under this subsection; and
									(II)obtain the
				concurrence of the Director of the Chesapeake Bay Office of the National
				Oceanic and Atmospheric Administration regarding the design and implementation
				of the estuarine monitoring systems established under this subsection.
									(iv)ConsultationThe
				Administrator shall—
									(I)consult with the
				Interstate Commission on the Potomac River Basin, the Susquehanna River Basin
				Commission, and the Chesapeake Bay States regarding the design and
				implementation of the freshwater monitoring systems established under this
				subsection, giving particular attention to the measurement of the water quality
				effectiveness of agricultural conservation program implementation (including
				geospatial agricultural conservation program data), including the Chesapeake
				Bay Watershed Initiative under section 1240Q of the Food Security Act of 1985
				(16 U.S.C. 3839bb–4);
									(II)consult with Old
				Dominion University, the Virginia Institute of Marine Science, the University
				of Maryland Center for Environmental Science, and the Chesapeake Bay States
				regarding the estuarine monitoring systems established under this
				subsection;
									(III)consult with the
				Chesapeake Bay Program Scientific and Technical Advisory Committee regarding
				independent review of monitoring designs giving particular attention to
				integrated freshwater and estuarine monitoring strategies; and
									(IV)consult with
				Federal departments and agencies regarding cooperation in implementing
				monitoring programs.
									(f)Federal
				facilities coordination
						(1)Subwatershed
				planning and restorationA Federal agency that owns or operates a
				facility (as defined by the Administrator) within the Chesapeake Bay watershed
				shall participate in regional and subwatershed planning and restoration
				programs.
						(2)Compliance with
				agreements and plansThe head of each Federal agency that owns or
				occupies real property in the Chesapeake Bay watershed shall ensure that the
				property, and actions taken by the agency with respect to the property, comply
				with—
							(A)the Chesapeake Bay
				Agreement;
							(B)the Federal
				Agencies Chesapeake Ecosystem Unified Plan;
							(C)the Chesapeake Bay
				action plan developed in accordance with subparagraph (g)(1)(A); and
							(D)any subsequent
				agreements and plans.
							(g)Federal annual
				action plan and progress reportThe Administrator, in accordance
				with Executive Order 13508 entitled Chesapeake Bay Protection and
				Restoration and signed on May 12, 2009 (74 Fed. Reg. 23099),
				shall—
						(1)make available to
				the public, not later than March 31 of each year—
							(A)a Chesapeake Bay
				action plan describing, in the greatest practicable degree of detail, how
				Federal funding proposed in the annual budget of the United States submitted by
				the President to Congress will be used to protect and restore the Chesapeake
				Bay during the upcoming fiscal year; and
							(B)an annual progress
				report that—
								(i)assesses the key
				ecological attributes that reflect the health of the Chesapeake Bay
				ecosystem;
								(ii)reviews
				indicators of environmental conditions in the Chesapeake Bay;
								(iii)distinguishes
				between the health of the Chesapeake Bay ecosystem and the results of
				management measures;
								(iv)assesses
				implementation of the action plan during the preceding fiscal year;
								(v)recommends steps
				to improve progress in restoring and protecting the Chesapeake Bay; and
								(vi)describes how
				Federal funding and actions will be coordinated with the actions of States,
				basin commissions, and others;
								(2)create and
				maintain, with the concurrence of the Secretary of Agriculture, a Chesapeake
				Bay-wide database containing comprehensive data on implementation of
				conservation management practices in the Chesapeake Bay watershed that—
							(A)includes baseline
				conservation management practice implementation data as of the effective date
				of the Chesapeake Clean Water and Ecosystem
				Restoration Act of 2009;
							(B)includes data on
				subsequent conservation management practice implementation projects funded by
				or reported to the Agency or the Department;
							(C)presents the
				required data in statistical or aggregate form without identifying any—
								(i)individual owner,
				operator, or producer; or
								(ii)specific data
				gathering site; and
								(D)is made available
				to the public not later than December 31, 2010.
							(h)Chesapeake Bay
				program
						(1)Management
				strategiesThe Administrator, in coordination with other members
				of the Chesapeake Executive Council, shall ensure that management plans are
				developed and implemented by Chesapeake Bay States to achieve and
				maintain—
							(A)the nutrient goals
				of the Chesapeake Bay Agreement for the quantity of nitrogen and phosphorus
				entering the Chesapeake Bay and the watershed of the Chesapeake Bay;
							(B)the water quality
				requirements necessary to restore living resources in the Chesapeake Bay
				ecosystem;
							(C)the Chesapeake Bay
				Basinwide Toxins Reduction and Prevention Strategy goal of reducing or
				eliminating the input of chemical contaminants from all controllable sources to
				levels that result in no toxic or bioaccumulative impact on the living
				resources of the Chesapeake Bay ecosystem or on human health;
							(D)habitat
				restoration, protection, creation, and enhancement goals established by
				Chesapeake Bay Agreement signatories for wetland, riparian forests, and other
				types of habitat associated with the Chesapeake Bay ecosystem; and
							(E)the restoration,
				protection, creation, and enhancement goals established by the Chesapeake Bay
				Agreement signatories for living resources associated with the Chesapeake Bay
				ecosystem.
							(2)Chesapeake Bay
				Stewardship Grants ProgramThe Administrator, in cooperation with
				the Chesapeake Executive Council, shall—
							(A)establish a
				Chesapeake Bay Stewardship Grants Program; and
							(B)in carrying out
				that program—
								(i)offer technical
				assistance and assistance grants under subsection (d) to local governments,
				soil conservation districts, academic institutions, and nonprofit organizations
				in the Chesapeake Bay region to implement—
									(I)cooperative
				watershed strategies that address the water quality, habitat, and living
				resource needs in the Chesapeake Bay ecosystem;
									(II)locally based
				protection and restoration programs or projects within a watershed that
				complement the State watershed implementation plans, including the creation,
				restoration, or enhancement of habitat associated with the Chesapeake Bay
				ecosystem; and
									(III)innovative
				nitrogen, phosphorus, or sediment reduction efforts; and
									(ii)give preference
				to cooperative projects that involve local governments.
								(i)Total maximum
				daily load
						(1)TMDL
							(A)EstablishmentNot
				later than December 31, 2010, the Administrator shall establish a Chesapeake
				Bay-wide TMDL.
							(B)RequirementsThe
				Administrator shall not establish or approve a TMDL described in subparagraph
				(A) unless the TMDL includes—
								(i)wasteload
				allocations for nitrogen, phosphorus, and sediment necessary to implement the
				applicable water quality standards in the Chesapeake Bay watershed and achieve
				those standards in the Chesapeake Bay and the tidal tributaries of the
				Chesapeake Bay;
								(ii)enforceable or
				otherwise binding load allocations for all nonpoint sources, including
				atmospheric deposition, agricultural runoff, and stormwater sources for which a
				permit under section 402 is not required;
								(iii)a margin of
				safety so as to ensure that the TMDL does not exceed any applicable water
				quality standard; and
								(iv)a requirement for
				no net increase of nitrogen, phosphorus, and sediment loads above the pollution
				limitations necessary to meet water quality standards for the Chesapeake Bay,
				including no net projected increased pollutant loads from—
									(I)new or increased
				impervious surfaces;
									(II)concentrated
				animal feeding operations;
									(III)transportation
				systems; and
									(IV)septic
				systems.
									(2)Permits
							(A)In
				generalEffective beginning on January 1, 2011, a new or reissued
				permit issued by the Administrator under section 402(a) or a State authorized
				to administer a permit program under section 402(b) shall include limits
				consistent with all applicable wasteload allocations in the Chesapeake Bay
				TMDL.
							(B)Permits
								(i)In
				generalEffective beginning on January 1, 2011, each Chesapeake
				Bay State shall submit to the Administrator copies of any permit for discharges
				of nitrogen, phosphorus, or sediment into the Chesapeake Bay watershed that is
				allowed to continue beyond 5 years pursuant to a State law analogous to section
				558(c) of title 5, United States Code, not later than 60 days after the
				expiration date of the permit.
								(ii)ReviewThe
				Administrator shall have the opportunity to review and object to the
				continuance of the permit in accordance with the process described in section
				402(d) for permits proposed to be issued by a State.
								(j)Actions by
				States
						(1)Watershed
				implementation plans
							(A)Plans
								(i)In
				generalNot later than May 12, 2011, each Chesapeake Bay State
				shall, after providing for reasonable notice and 1 or more public hearings,
				adopt and submit to the Administrator for approval a watershed implementation
				plan for the portion of each of the 92 tidal water segments that is subject to
				the jurisdiction of the Chesapeake Bay State that together comprise the
				Chesapeake Bay.
								(ii)TargetsThe
				watershed implementation plan shall establish reduction targets, key actions,
				and schedules for reducing, to levels that will attain water quality standards,
				the loads, of nitrogen, phosphorus, and sediment, including pollution
				from—
									(I)agricultural
				runoff;
									(II)point sources,
				including point source stormwater discharges;
									(III)nonpoint source
				stormwater runoff; and
									(IV)septic systems
				and other onsite sewage disposal systems.
									(iii)Pollution
				limitations
									(I)In
				generalThe tributary pollution limitations shall be the
				nitrogen, phosphorous, and sediment cap loads identified in the tributary cap
				load agreement numbered EPA 903–R–03–007, date December 2003, and entitled
				Setting and Allocating the Chesapeake Bay Basin Nutrient and Sediment
				Loads: The Collaborative Process, Technical Tools and Innovative
				Approaches, or a Chesapeake Bay TMDL established by the
				Administrator.
									(II)StringencyA
				watershed implementation plan shall be designed to attain, at a minimum, the
				pollution limitations described in subclause (I).
									(iv)Plan
				requirementsEach watershed implementation plan shall—
									(I)include
				State-adopted management measures, including rules or regulations, permits,
				consent decrees, and other enforceable or otherwise binding measures, to
				require and achieve reductions from pollution sources;
									(II)include programs
				to achieve voluntary reductions from pollution sources, including funding
				commitments necessary to implement those programs;
									(III)include any
				additional requirements or actions that the Chesapeake Bay State determines to
				be necessary to attain the pollution limitations by the deadline established in
				this paragraph;
									(IV)provide for
				enforcement mechanisms, including a penalty structure for failures, such as
				fees or forfeiture of State funds, including Federal funds distributed or
				otherwise awarded by the State to the extent the State is authorized to
				exercise independent discretion in amounts of such distributions or awards, for
				use in case a permittee, local jurisdictions, or any other party fails to
				adhere to assigned pollutant limitations, implementation schedules, or permit
				terms;
									(V)include a schedule
				for implementation divided into 2-year periods, along with computer modeling to
				demonstrate the projected reductions in nitrogen, phosphorus, and sediment
				loads associated with each 2-year period;
									(VI)include the
				stipulation of alternate actions as contingencies;
									(VII)account for how
				the Chesapeake Bay State will address additional loadings from growth through
				offsets or other actions; and
									(VIII)provide
				assurances that—
										(aa)if compared to an
				estimated 2008 baseline based on modeled loads, the initial plan shall be
				designed to achieve, not later than May 31, 2017, at least 60 percent of the
				nutrient and sediment limitations described in clause (iii)(I);
										(bb)the management
				measures required to achieve a 50-percent reduction of nutrient and sediment
				limitations shall be in effect upon submission of the plan;
										(cc)the Chesapeake
				Bay State will have adequate personnel, funding, and authority under State
				(and, as appropriate, local) law to carry out the implementation plan, and is
				not prohibited by any provision of Federal or State law from carrying out the
				implementation plan; and
										(dd)in a case in
				which a Chesapeake Bay State has relied on a local government for the
				implementation of any plan provision, the Chesapeake Bay State has the
				responsibility for ensuring adequate implementation of the provision.
										(B)Implementation
								(i)In
				generalIn implementing a watershed implementation plan, each
				Chesapeake Bay State shall follow a strategy developed by the Administrator for
				the implementation of adaptive management principles to ensure full
				implementation of all plan elements by not later than May 12, 2025,
				including—
									(I)biennial
				evaluations of State actions;
									(II)progress made
				toward implementation;
									(III)determinations
				of necessary modifications to future actions in order to achieve objectives;
				and
									(IV)appropriate
				provisions to adapt to climate changes.
									(ii)DeadlineNot
				later than May 12, 2025, each Chesapeake Bay State shall—
									(I)fully implement
				the watershed implementation plan of the State; and
									(II)have in place all
				the mechanisms outlined in the plan that are necessary to attain the applicable
				pollutant limitations for nitrogen, phosphorus, and sediments.
									(C)Progress
				reportsNot later than May 12, 2014, and biennially thereafter,
				each Chesapeake Bay State shall submit to the Administrator a progress report
				that, with respect to the 2-year period covered by the report—
								(i)includes a listing
				of all management measures that were to be implemented in accordance with the
				approved watershed implementation plan of the Chesapeake Bay State, including a
				description of the extent to which those measures have been fully
				implemented;
								(ii)includes a
				listing of all the management measures described in clause (i) that the
				Chesapeake Bay State has failed to fully implement in accordance with the
				approved watershed implementation plan of the Chesapeake Bay State;
								(iii)includes
				monitored and collected water quality data;
								(iv)includes
				Chesapeake Bay Program computer modeling data that detail the nitrogen,
				phosphorus, and sediment load reductions projected to be achieved as a result
				of the implementation of the management measures and mechanisms carried out by
				the Chesapeake Bay State;
								(v)includes, for the
				subsequent 2-year period, implementation goals and Chesapeake Bay Program
				computer modeling data detailing the projected pollution reductions to be
				achieved if the Chesapeake Bay State fully implements the subsequent round of
				management measures;
								(vi)identifies
				compliance information, including violations, actions taken by the Chesapeake
				Bay State to address the violations, and dates, if any, on which compliance was
				achieved; and
								(vii)specifies any
				revisions to the watershed implementation plan submitted under this paragraph
				that the Chesapeake Bay State determines are necessary to attain the applicable
				pollutant limitations for nitrogen, phosphorus, and sediments.
								(2)Issuance of
				permits
							(A)In
				generalNotwithstanding any other provision of this Act
				(including any exclusion or exception contained in a definition under section
				502), for the purpose of achieving the nitrogen, phosphorus, and sediment
				reductions required under a watershed implementation plan, a Chesapeake Bay
				State may issue a permit in accordance with section 402 for any pollution
				source the Chesapeake Bay State determines to be necessary.
							(B)EnforcementThe
				Administrator shall enforce any permits issued in accordance with the watershed
				implementation plan in the same manner as other permits issued under section
				402 are enforced.
							(3)Stormwater
				permits
							(A)In
				generalEffective beginning January 1, 2013, the Chesapeake Bay
				State shall provide assurances to the Administrator that—
								(i)the owner or
				operator of any development or redevelopment project possessing an impervious
				footprint that exceeds a threshold to be determined by the Administrator
				through rulemaking, will use site planning, design, construction, and
				maintenance strategies for the property to maintain or restore, to the maximum
				extent technically feasible, the predevelopment hydrology of the property with
				regard to the temperature, rate, volume, and duration of flow; and
								(ii)as a further
				condition of permitting such a development or redevelopment, the owner or
				operator of any development or redevelopment project possessing an impervious
				footprint that exceeds a threshold to be determined by the Administrator
				through rulemaking will compensate for any unavoidable impacts to the
				predevelopment hydrology of the property with regard to the temperature, rate,
				volume, and duration of flow, such that—
									(I)the compensation
				within the jurisdictional boundaries of the local government shall provide
				in-kind mitigation of function at a ratio to be determined by the Administrator
				through rulemaking; and
									(II)the compensation
				outside the jurisdictional boundaries of the local government shall provide
				in-kind mitigation, at a ratio to be determined by the Administrator through
				rulemaking, within the tributary watershed in which the project is
				located.
									(B)AdministrationNot
				later than December 31, 2012, the Administrator shall promulgate regulations
				that—
								(i)define the term
				predevelopment hydrology in subparagraph (A);
								(ii)establish the
				thresholds under subparagraph (A); and
								(iii)establish the
				compensation ratios under subparagraph (A)(ii).
								(4)Phosphate
				ban
							(A)Phosphorus in
				cleaning agentsEach Chesapeake Bay State shall provide to the
				Administrator, not later than 3 years after the date of enactment of the
				Chesapeake Clean Water and Ecosystem
				Restoration Act of 2009, assurances that within the jurisdiction,
				except as provided in subparagraph (B), a person may not use, sell,
				manufacture, or distribute for use or sale any cleaning agent that contains
				more than 0.0 percent phosphorus by weight, expressed as elemental phosphorus,
				except for a quantity not exceeding 0.5 percent phosphorus that is incidental
				to the manufacture of the cleaning agent.
							(B)Prohibited
				quantities of phosphorusEach Chesapeake Bay State shall provide
				to the Administrator, not later than 3 years after the date of enactment of the
				Chesapeake Clean Water and Ecosystem
				Restoration Act of 2009, assurances that, within the
				jurisdiction, a person may use, sell, manufacture, or distribute for use or
				sale a cleaning agent that contains greater than 0.0 percent phosphorus by
				weight, but does not exceed 8.7 percent phosphorus by weight, if the cleaning
				agent is a substance that the Administrator, by regulation, excludes from the
				limitation under subparagraph (A), based on a finding that compliance with that
				subparagraph would—
								(i)create a
				significant hardship on the users of the cleaning agent; or
								(ii)be unreasonable
				because of the lack of an adequate substitute cleaning agent.
								(k)Action by
				Administrator
						(1)In
				generalNot later than 60 days after the date of enactment of the
				Chesapeake Clean Water and Ecosystem
				Restoration Act of 2009, the Administrator shall establish
				minimum criteria that any proposed watershed implementation plan must meet
				before the Administrator may approve such a plan.
						(2)Completeness
				finding
							(A)In
				generalNot later than 60 days after the date on which the
				Administrator receives a new or revised proposed watershed implementation plan
				from a Chesapeake Bay State, the Administrator shall determine whether the
				minimum criteria for the plan established under paragraph (1) have been
				met.
							(B)Effect of
				finding of incompletenessIf the Administrator determines under
				subparagraph (A) that all or any portion of a submitted watershed
				implementation plan does not meet the minimum criteria established under
				paragraph (1), the Chesapeake Bay State submitting the plan shall be treated as
				not having made the submission.
							(3)Approval and
				disapproval
							(A)DeadlineNot
				later than 90 days after determining that a watershed implementation plan meets
				minimum criteria in accordance with paragraph (2)(A), the Administrator shall
				approve or disapprove the plan.
							(B)Full and partial
				approval and disapprovalIn carrying out this paragraph, the
				Administrator—
								(i)shall approve a
				watershed implementation plan if the plan meets all applicable requirements
				under this section; and
								(ii)may approve the
				plan in part and disapprove the plan in part if only a portion of the plan
				meets those requirements.
								(C)Conditional
				approvalThe Administrator—
								(i)may conditionally
				approve a revised watershed implementation plan based on a commitment of the
				Chesapeake Bay State submitting the plan to adopt specific enforceable
				management measures by not later than 1 year after the date of approval of the
				plan revision; but
								(ii)shall treat a
				conditional approval as a disapproval under this paragraph if the Chesapeake
				Bay State fails to comply with the commitment of the Chesapeake Bay
				State.
								(D)Full approval
				requiredA new or revised watershed implementation plan shall not
				be treated as meeting the requirements of this section until the Administrator
				approves the entire new or revised plan.
							(E)CorrectionsIn
				any case in which the Administrator determines that the action of the
				Administrator approving, disapproving, conditionally approving, or promulgating
				any new or revised watershed implementation plan was in error, the
				Administrator—
								(i)may, in the same
				manner as the approval, disapproval, conditional approval, or promulgation,
				revise the action of the Administrator, as appropriate, without requiring any
				further submission from the Chesapeake Bay State; and
								(ii)shall make the
				determination of the Administrator, and the basis for that determination,
				available to the public.
								(F)Effective
				dateThe provisions of a State watershed implementation plan
				shall take effect upon the date of approval of the plan.
							(4)Calls for plan
				revisionIn any case in which the Administrator determines that
				watershed implementation plan for any area is inadequate to attain or maintain
				applicable pollution limitations, the Administrator—
							(A)shall notify the
				Chesapeake Bay State of, and require the Chesapeake Bay State to revise the
				plan to correct, the inadequacies;
							(B)may establish
				reasonable deadlines (not to exceed 180 days after the date on which the
				Administrator provides the notification) for the submission of a revised
				watershed implementation plan;
							(C)make the findings
				of the Administrator under paragraph (3) and notice provided under subparagraph
				(A) public; and
							(D)require the
				Chesapeake Bay State to comply with the requirements applicable under the
				initial watershed implementation plan, except that the Administrator may adjust
				any dates (other than attainment dates) applicable under those requirements, as
				appropriate.
							(5)Federal
				implementationIf a Chesapeake Bay State fails to submit a
				watershed implementation plan, to submit a biennial report, or to correct a
				previously missed 2-year commitment made in a watershed implementation plan,
				the Administrator shall, after issuing a notice to the State and providing a
				90-day period in which the failure may be corrected—
							(A)withhold all funds
				otherwise available to the Chesapeake Bay State under this Act;
							(B)develop and
				administer a watershed implementation plan for that Chesapeake Bay State until
				such time as the Chesapeake Bay State has remedied the plan, reports, or
				achievements to the satisfaction of the Administrator;
							(C)require that all
				permits issued under section 402 for new or expanding discharges of nitrogen,
				phosphorus, or sediments acquire offsets that exceed by 100 percent an amount
				that would otherwise be required, taking into account attenuation, equivalency,
				and uncertainty; and
							(D)for the purposes
				of developing and implementing a watershed implementation plan under
				subparagraph (B)—
								(i)notwithstanding
				any other provision of this Act (including any exclusion or exception contained
				in a definition under section 502), promulgate such regulations or issue such
				permits as the Administrator determines to be necessary to control pollution
				sufficient to meet the water quality goals defined in the watershed
				implementation plan; and
								(ii)enforce any
				permits issued in accordance with the watershed implementation plan in the same
				manner as other permits issued under section 402 are enforced.
								(6)Nitrogen and
				phosphorus trading program
							(A)EstablishmentNot
				later than May 12, 2012, the Administrator, in cooperation with each Chesapeake
				Bay State, shall establish an interstate nitrogen and phosphorus trading
				program for the Chesapeake Bay for the generation, trading, and use of nitrogen
				and phosphorus credits to facilitate the attainment and maintenance of the
				Chesapeake Bay-wide TMDL for nitrogen and phosphorus.
							(B)Trading
				systemThe trading program established under this subsection
				shall, at a minimum—
								(i)define and
				standardize nitrogen and phosphorus credits and establish procedures or
				standards for ensuring equivalent water quality benefits for all
				credits;
								(ii)establish
				procedures or standards for certifying and verifying nitrogen and phosphorus
				credits to ensure that credit-generating practices from both point sources and
				nonpoint sources are achieving actual reductions in nitrogen and
				phosphorus;
								(iii)establish
				procedures or standards for generating, quantifying, trading, and applying
				credits to meet regulatory requirements and allow for trading to occur between
				and across point source or nonpoint sources;
								(iv)establish
				baseline requirements that a credit seller must meet before becoming eligible
				to generate saleable credits;
								(v)establish
				points-of-regulation at the sub-State level to facilitate trading and promote
				water quality goals under which—
									(I)States may
				designate point sources as points-of-regulation;
									(II)States may
				aggregate multiple sources to serve as points-of-regulation; and
									(III)the
				Administrator shall establish guidelines or standards to ensure that
				points-of-regulation shall be generally consistent across States;
									(vi)ensure that
				credits are used in accordance with permit requirements under the national
				pollutant discharge elimination system established under section 402 and trade
				requirements have been adequately incorporated into the permits;
								(vii)ensure that
				private contracts between credit buyers and credit sellers contain adequate
				provisions to ensure enforceability under applicable law;
								(viii)establish
				procedures or standards for providing public transparency on nutrient trading
				activity;
								(ix)ensure that, if
				the local receiving water is impaired for the nutrient being traded but a TMDL
				has not yet been implemented for the impairment—
									(I)trades are
				required to result in progress toward or the attainment of water quality
				standards in the local receiving water; and
									(II)sources in the
				watershed may not rely on credits produced outside of the watershed;
									(x)require that the
				application of credits to meet regulatory requirements under this section not
				cause or contribute to exceedances of water quality standards, total maximum
				daily loads, or wasteload or load allocations for affected receiving waters,
				including avoidance of localized impacts;
								(xi)except as part of
				a consent agreement, prohibit the purchase of credits from any entity that is
				in significant noncompliance with an enforceable permit issued under section
				402;
								(xii)consider and
				incorporate, to the maximum extent practicable, elements of State trading
				programs in existence as of the date of enactment of the
				Chesapeake Clean Water and Ecosystem
				Restoration Act of 2009; and
								(xiii)allow for, as
				appropriate, the aggregation and banking of credits by third parties.
								(C)Facilitation of
				tradingIn order to attract market participants and facilitate
				the cost-effective achievement of water-quality goals, the Administrator shall
				ensure that the trading program established under this paragraph—
								(i)includes measures
				to mitigate credit buyer risk;
								(ii)makes use of the
				best available science in order to minimize uncertainty and related transaction
				costs to traders, including the Administrator, in consultation with the
				Secretary of Agriculture, supporting research and other activities that
				increase the scientific understanding of nonpoint nutrient pollutant loading
				and the ability of various structural and nonstructural alternatives to reduce
				the loads;
								(iii)eliminates
				unnecessary or duplicative administrative processes; and
								(iv)incorporates a
				permitting approach under the national pollutant discharge elimination system
				established under section 402 that allows trading to occur without requiring
				the reopening or reissuance of permits to incorporate individual trades.
								(7)Authority
				relating to developmentThe Administrator shall—
							(A)establish, for
				projects resulting in impervious development, guidance relating to site
				planning, design, construction, and maintenance strategies to ensure that the
				land maintains predevelopment hydrology with regard to the temperature, rate,
				volume, and duration of flow;
							(B)establish model
				ordinances and guidelines with respect to the construction of low-impact
				development infrastructure and nonstructural low-impact development techniques
				for use by States, local governments, and private entities; and
							(C)not later than 180
				days after promulgation of the regulations under subsection (j)(3)(B), issue
				such guidance, model ordinances, and guidelines as are necessary to carry out
				this paragraph.
							(8)Assistance with
				respect to stormwater discharges
							(A)Grant
				programThe Administrator may provide grants to any local
				government within the Chesapeake Bay watershed that adopts the guidance,
				ordinances, and guidelines issued under paragraph (7).
							(B)Use of
				fundsA grant provided under subparagraph (A) may be used by a
				local government to pay costs associated with—
								(i)developing,
				implementing, and enforcing the guidance, ordinances, and guidelines issued
				under paragraph (7); and
								(ii)implementing
				projects designed to reduce stormwater discharges.
								(9)Consumer and
				commercial product reportNot later than 3 years after the date
				of enactment of the Chesapeake Clean Water
				and Ecosystem Restoration Act of 2009, the Administrator, in
				consultation with the Chesapeake Executive Council, shall—
							(A)review consumer
				and commercial products, the use of which may affect the water quality of the
				Chesapeake Bay watershed or associated tributaries, to determine whether
				further product nutrient content restrictions are necessary to restore or
				maintain water quality in the Chesapeake Bay watershed and those tributaries;
				and
							(B)submit to the
				Committees on Appropriations, Environment and Public Works, and Commerce,
				Science, and Transportation of the Senate and the Committees on Appropriations,
				Natural Resources, Energy and Commerce, and Transportation and Infrastructure
				of the House of Representatives a product nutrient report detailing the
				findings of the review under subparagraph (A).
							(l)Prohibition on
				introduction of Asian oystersNot later than 2 years after the
				date of enactment of the Chesapeake Clean
				Water and Ecosystem Restoration Act of 2009, the Administrator
				shall promulgate regulations—
						(1)to designate the
				Asian oyster as a biological pollutant in the Chesapeake Bay and
				tidal waters pursuant to section 502;
						(2)to prohibit the
				issuance of permits under sections 402 and 404 for the discharge of the Asian
				oyster into the Chesapeake Bay and tidal waters; and
						(3)to specify
				conditions under which scientific research on Asian oysters may be conducted
				within the Chesapeake Bay and tidal waters.
						(m)Chesapeake
				nutria eradication program
						(1)Grant
				authoritySubject to the availability of appropriations, the
				Secretary of the Interior (referred to in this subsection as the
				Secretary), may provide financial assistance to the States of
				Delaware, Maryland, and Virginia to carry out a program to implement
				measures—
							(A)to eradicate or
				control nutria; and
							(B)to restore
				marshland damaged by nutria.
							(2)GoalsThe
				continuing goals of the program shall be—
							(A)to eradicate
				nutria in the Chesapeake Bay ecosystem; and
							(B)to restore
				marshland damaged by nutria.
							(3)ActivitiesIn
				the States of Delaware, Maryland, and Virginia, the Secretary shall require
				that the program under this subsection consist of management, research, and
				public education activities carried out in accordance with the document
				published by the United States Fish and Wildlife Service entitled
				Eradication Strategies for Nutria in the Chesapeake and Delaware Bay
				Watersheds, dated March 2002, or any updates to the document.
						(n)Study on the
				impacts of the commercial harvesting of menhaden on the water quality of the
				Chesapeake Bay
						(1)DefinitionsIn
				this subsection:
							(A)Fisheries
				CommissionThe term Fisheries Commission means the
				Atlantic States Marine Fisheries Commission established under the interstate
				compact consented to and approved by pursuant to the Act of May 4, 1942 (56
				Stat. 267, chapter 283) and the Act of May 19, 1949 (63 Stat. 70, chapter
				238).
							(B)FishingExcept
				as otherwise provided, the term fishing—
								(i)means—
									(I)the commercial
				catching, taking, or harvesting of menhaden, except when incidental to
				harvesting that occurs in the course of commercial or recreational
				fish-catching activities directed at a species other than menhaden;
									(II)the attempted
				commercial catching, taking, or harvesting of menhaden; or
									(III)any operation at
				sea in support of, or in preparation for, any activity described in subclause
				(I) or (II); and
									(ii)does not include
				any scientific research authorized by the Federal Government or by any State
				government.
								(2)StudyNot
				later than 5 years after the date of enactment of the
				Chesapeake Clean Water and Ecosystem
				Restoration Act of 2009, building on the research underway or
				conducted under the oversight of the National Oceanic and Atmospheric
				Administration, the Administrator, in cooperation and consultation with the
				Administrator of the National Oceanic and Atmospheric Administration and the
				Fisheries Commission, shall conduct and submit to Congress a study for the
				purposes of determining—
							(A)progress toward
				understanding the structure of the menhaden population of the Atlantic Coast of
				the United States and of the Chesapeake Bay;
							(B)the role of the
				population as filter feeders, including the role of the population with respect
				to impacting water clarity, dissolved oxygen levels, and other ecosystem
				functions;
							(C)the role of the
				population as prey species for predatory fish in the Chesapeake Bay and in
				coastal ecosystems;
							(D)the impact on the
				Atlantic coastal and Chesapeake Bay ecosystems of fishing for menhaden;
							(E)the impact on
				attainment of the water quality goals of this Act of commercial fishing for
				menhaden; and
							(F)the
				recommendations of the Administrator, if any, for future sustainable management
				of such fishing and additional research needed to fully address the progress,
				roles, and impacts described in this paragraph.
							(o)Effect on other
				requirements
						(1)In
				generalNothing in this section removes or otherwise affects any
				other obligation for a point source to comply with other applicable
				requirements under this Act.
						(2)Violations by
				StatesThe failure of a State to submit a watershed
				implementation plan or biennial report, or to correct a previously missed
				2-year commitment made in a watershed implementation plan, by the applicable
				deadline established under this section shall—
							(A)constitute a
				violation of this Act; and
							(B)subject the State
				to—
								(i)enforcement action
				by the Administrator; and
								(ii)civil actions
				commenced pursuant to section 505.
								(3)Failure of
				Administrator to actThe failure of the Administrator to act
				under this section shall subject the Administrator to civil actions commenced
				pursuant to section 505.
						(p)Evaluation by
				the Inspector GeneralThe Inspector General of the Environmental
				Protection Agency shall evaluate the implementation of this section on a
				periodic basis of not less than once every 3 years.
					(q)Authorization of
				appropriations
						(1)Implementation
				and monitoring grants
							(A)Authorization of
				appropriationsIn addition to amounts authorized to be
				appropriated or otherwise made available to carry out this section, there are
				authorized to be appropriated to the Administrator—
								(i)to provide
				implementation grants under subsection (e)(3)(A), $80,000,000 for each of
				fiscal years 2010 through 2015, to remain available until expended;
								(ii)to carry out a
				freshwater monitoring program under subsection (e)(3)(B), $5,000,000 for each
				of fiscal years 2010 through 2015; and
								(iii)to carry out a
				Chesapeake Bay and tidal water monitoring program under subsection (e)(3)(B),
				$5,000,000 for each of fiscal years 2010 through 2015.
								(B)Cost-sharingThe
				Federal share of the cost of a program carried out using funds from a grant
				provided—
								(i)under subparagraph
				(A)(i) shall not exceed 50 percent; and
								(ii)under clause (ii)
				or (iii) of subparagraph (A) shall not exceed 80 percent.
								(2)Chesapeake
				stewardship grantsThere is authorized to be appropriated to
				carry out subsection (h)(2) $15,000,000 for each of fiscal years 2010 through
				2014.
						(3)Storm water
				pollution planning and implementation grants
							(A)Authorization of
				appropriationsIn addition to amounts authorized or otherwise
				made available to carry out this section, there are authorized to be
				appropriated to the Administrator—
								(i)to carry out
				subsection (k)(8)(B)(i), $10,000,000; and
								(ii)to carry out
				subsection (k)(8)(B)(ii), $1,500,000,000.
								(B)Cost-sharingA
				grant provided for a project under—
								(i)subsection
				(k)(8)(B)(i) may not be used to cover more than 80 percent of the cost of the
				project; and
								(ii)subsection
				(k)(8)(B)(ii) may not be used to cover more than 75 percent of the cost of the
				project.
								(4)Nutria
				eradication grants
							(A)In
				generalThere is authorized to be appropriated to the Secretary
				of the Interior to provide financial assistance in the Chesapeake Bay watershed
				under subsection (m) $4,000,000 for each of fiscal years 2010 through
				2015.
							(B)Cost-sharing
								(i)Federal
				shareThe Federal share of the cost of carrying out the program
				under subsection (m) may not exceed 75 percent of the total costs of the
				program.
								(ii)In-kind
				contributionsThe non-Federal share of the cost of carrying out
				the program under subsection (m) may be provided in the form of in-kind
				contributions of materials or services.
								(5)Limitation on
				administrative expensesNot more than 10 percent of the annual
				amount of any grant provided by the Administrator or Secretary under any
				program described in paragraph (1), (2), (3), or (4) may be used for
				administrative expenses.
						(6)AvailabilityAmounts
				authorized to be appropriated under this subsection shall remain available
				until
				expended.
						.
		
	
		1.Short titleThis Act may be cited as the
			 Chesapeake Clean Water and Ecosystem
			 Restoration Act.
		2.FindingsCongress finds that—
			(1)the Chesapeake Bay and
			 the tributary waters of the Chesapeake Basin are natural resources of
			 outstanding ecological, economic, and cultural importance to the United
			 States;
			(2)for more than 20 years,
			 the Federal Government and the States of Maryland, Pennsylvania, and Virginia,
			 the District of Columbia, the Chesapeake Bay Commission, and various local
			 government, scientific, and citizen advisory boards have worked through the
			 Chesapeake Basin Program of the Environmental Protection Agency to develop an
			 unparalleled body of scientific information and cooperative partnerships to
			 advance the Chesapeake Bay restoration effort;
			(3)pursuant to a memorandum
			 of understanding executed among the States of Delaware and New York in 2000,
			 and the State of West Virginia in 2002, those States began formal participation
			 in the Chesapeake Basin Program water quality restoration effort;
			(4)despite significant
			 efforts by Federal, State, and local governments and other interested parties,
			 water pollution in the Chesapeake Bay—
				(A)prevents the attainment
			 of existing State water quality standards and the ecological goals of the
			 Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and
				(B)therefore, requires the
			 development and implementation of a total maximum daily load under section
			 303(d) of that Act (33 U.S.C. 1313(d));
				(5)a primary reason for the
			 schedule to develop a Chesapeake Bay total maximum daily load is the Virginia
			 total maximum daily load consent decree dated 1999, which settled the civil
			 action styled American Canoe Ass’n, Inc. v. EPA, Civil No. 98-979-A (E.D. Va.),
			 under which the Environmental Protection Agency must establish a Chesapeake Bay
			 total maximum daily load by not later than May 1, 2011;
			(6)the principals’ staff
			 committee of the Chesapeake Basin Program, consisting of officials from each
			 Chesapeake Bay State, the District of Columbia, the Chesapeake Bay Commission,
			 and the Environmental Protection Agency, has requested a slightly accelerated
			 schedule, under which the Environmental Protection Agency should complete a
			 Chesapeake Bay total maximum daily load by not later than December 31,
			 2010;
			(7)the Chesapeake Bay total
			 maximum daily load will address all segments of the Chesapeake Bay and tidal
			 tributaries that are identified on the currently applicable lists of waters
			 impaired by nitrogen, phosphorus, and sediment of Chesapeake Bay States under
			 section 303(d) of the Federal Water Pollution Control Act (33 U.S.C.
			 1313(d));
			(8)the Chesapeake Basin
			 Program partnership has developed a rich body of environmental data based on an
			 extensive network of monitors, which provide a critical measure of success in
			 attainment of the goals of the restoration effort;
			(9)the Chesapeake Basin
			 Program partnership has also developed some of the world’s foremost water
			 quality and ecosystem computer models, which are invaluable planning tools for
			 resource managers;
			(10)the major pollutants
			 affecting the water quality of the Chesapeake Bay and related tidal waters are
			 nitrogen, phosphorus, and sediment;
			(11)the largest developed
			 land use in the Chesapeake Basin, and 1 of the largest single-sector source of
			 nitrogen, phosphorus, and sediment pollution, is agriculture;
			(12)conservation practices
			 have resulted in significant reductions in pollution loads from the
			 agricultural sector;
			(13)to speed continued
			 progress in the agricultural sector, the Federal Government and State
			 governments have initiated a number of agricultural conservation programs,
			 including the Chesapeake Bay watershed initiative under section 1240Q of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb–4);
			(14)atmospheric deposition
			 of nitrogen oxides and ammonia on the Chesapeake Basin contributes as much as
			 1/3 of the nitrogen pollution in the Chesapeake
			 Bay;
			(15)the
			 Clean Air Act (42 U.S.C. 7401 et seq.)
			 has proven to be an effective tool in reducing a number of air pollutants,
			 including air pollutants that result in the deposition of nitrogen in the
			 waters and landscape of the Chesapeake Basin;
			(16)final regulations under
			 the Clean Air Act (42 U.S.C. 7401 et
			 seq.) relating to stationary, local area, and mobile sources of air pollution
			 are expected to result in continuous reductions in the deposition of nitrogen
			 in the Chesapeake Basin that improves air and water quality;
			(17)for years, a steady
			 stream of technology development, increasingly stringent permit requirements,
			 and multibillion dollar investment at wastewater treatment plants in the
			 Chesapeake Basin States have resulted in a steady decline in the nitrogen and
			 phosphorus pollution derived from wastewater treatment plants in the Chesapeake
			 Basin;
			(18)polluted stormwater
			 runoff from existing and new suburban and urban development is the only major
			 source of pollution in the watershed that is increasing;
			(19)during the period
			 beginning in 1990 and ending in 2000, impervious cover, the hardened surfaces
			 through which water cannot penetrate, increased more rapidly than population
			 growth;
			(20)during that period, the
			 watershed population of the Chesapeake Basin grew by an average of 10
			 percent;
			(21)the population of the
			 watershed is estimated to be growing by about 157,000 people per year;
			(22)continuing at that rate,
			 the population will increase to nearly 20,000,000 by 2030;
			(23)overall, approximately
			 58 percent of the watershed of the Chesapeake Bay is undeveloped and mostly
			 forested, but as many as 100 hundred acres of forest are lost to development
			 each day;
			(24)States, local
			 governments, developers, and nonprofit organizations have developed numerous
			 low-impact development techniques since the late 1990s, which use natural area
			 protection, infiltration, and pervious surfaces to reduce stormwater runoff and
			 associated sediment and nutrient pollution;
			(25)urban and suburban
			 redevelopment—
				(A)are additional techniques
			 for reducing stormwater impacts; and
				(B)generate less total
			 stormwater runoff and less runoff per housing unit because those
			 techniques—
					(i)help absorb the demand
			 for new homes and businesses;
					(ii)use less land area;
			 and
					(iii)do not displace
			 currently natural, agricultural, or open space land uses that act as stormwater
			 filters;
					(26)many of those techniques
			 are less expensive than traditional stormwater pollution control management
			 techniques and, combined with more traditional techniques, have greatly reduced
			 the polluted runoff from new projects;
			(27)the decline of key
			 aquatic habitats and species has resulted in a loss of the important water
			 quality benefits that the habitats and species traditionally provided;
			(28)native oysters, the
			 numbers of which have declined precipitously in the Chesapeake Bay in
			 significant part because of diseases brought into the watershed by nonnative
			 oysters, are natural filters that once effectively filtered a volume of water
			 equivalent to that of the entire Chesapeake Bay in a matter of days;
			(29)although less
			 well-understood, menhaden, a species of fish found in the Chesapeake Bay, also
			 provide important ecosystem functions;
			(30)wetlands and floodplains
			 are vital parts of the Chesapeake Basin ecosystem, and wetlands in the
			 headwaters of a watershed, through their water holding capabilities, can
			 substantially reduce flood peaks and downstream erosion;
			(31)studies have
			 demonstrated that nontidal wetlands near the Chesapeake Bay removed as much as
			 89 percent of the nitrogen and 80 percent of the phosphorus that entered the
			 wetlands through upland runoff, groundwater, and precipitation;
			(32)riparian forests remove
			 as much as 90 percent of nitrogen and phosphorus that would otherwise enter the
			 water;
			(33)the loss of forests and
			 wetlands in the Chesapeake Basin has resulted in diminished water quality, loss
			 of underwater bay grasses, and a decline in the quantity of wildlife, fish, and
			 other aquatic species, among other effects;
			(34)(A)the Chesapeake Basin
			 supports more than 3,600 plant and animal species, including waterfowl, and
			 commercially and recreationally important fisheries; and
				(B)restoration and
			 protection of those living resources—
					(i)is important for
			 ecological health, recreation, and tourism; and
					(ii)provides diverse
			 economic benefits for local communities;
					(35)(A)less than 2 percent of
			 the 11,700 miles of shoreline of the tidal Chesapeake Bay is accessible to the
			 public;
				(B)with the population of
			 the Chesapeake Basin increasing and development converting land to roads and
			 subdivisions, that accessibility is decreasing;
				(C)there exists a similar
			 access gap to nontidal rivers and streams throughout the Chesapeake Basin;
			 and
				(D)it is critical to
			 increase and enhance public access opportunities for fishing, hunting, boating,
			 and other recreational pursuits as part of comprehensive ecosystem restoration
			 efforts;
				(36)in certain locations in
			 the Chesapeake Basin, nutria, a nonnative species, have caused extensive
			 destruction of key wetlands;
			(37)activities relating to
			 commercial shipping and recreational boating can adversely influence water
			 quality;
			(38)the Chesapeake Bay is a
			 multibillion dollar economic force for the mid-Atlantic region;
			(39)the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.) provides for State leadership in
			 protecting and restoring United States waters, with the Environmental
			 Protection Agency providing guidance, technical and financial assistance, and
			 oversight;
			(40)the Department of
			 Agriculture—
				(A)has developed a rich body
			 of approved conservation practices for farms and ranchlands;
				(B)provides critical
			 technical assistance to producers; and
				(C)continues to play a
			 critical role in sustaining the agricultural economy of the nation while also
			 improving the stewardship of the lands and waters of the United States;
			 and
				(41)in spite of the
			 achievements of the Chesapeake Basin Program partnership and increasing
			 knowledge about ecosystem functions, the restoration of the Chesapeake Bay will
			 require significantly stronger tools to manage pollution levels and other
			 impediments to water quality.
			3.Chesapeake basin
			 programSection 117 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1267) is amended to read as
			 follows:
			
				117.Chesapeake basin
				program
					(a)DefinitionsIn
				this section:
						(1)Administrative
				costThe term administrative cost means the cost of
				salaries and fringe benefits incurred in administering a grant under this
				section.
						(2)Asian
				oysterThe term Asian oyster means the species
				Crassostrea ariakensis.
						(3)BaselineThe
				term baseline—
							(A)means the basic standard
				or level of the nutrient control requirements a credit seller shall achieve to
				be eligible to generate saleable nutrient credits; and
							(B)consists of the nutrient
				load reductions required of individual sources to meet water quality standards
				and load or waste load allocations under all applicable total maximum daily
				loads and watershed implementation plans.
							(4)Basin
				commissionsThe term basin commissions means—
							(A)the Interstate Commission
				on the Potomac River Basin established under the interstate compact consented
				to and approved by Congress under the Joint Resolution of July 11, 1940 (54
				Stat. 748, chapter 579) and Public Law 91–407 (84 Stat. 856);
							(B)the Susquehanna River
				Basin Commission established under the interstate compact consented to and
				approved by Congress under Public Law 91–575 (84 Stat. 1509) and Public Law
				99–468 (100 Stat. 1193); and
							(C)the Chesapeake Bay
				Commission, a tri-State legislative assembly representing Maryland, Virginia,
				and Pennsylvania created in 1980 to coordinate Bay-related policy across State
				lines and to develop shared solutions.
							(5)Chesapeake
				basinThe term Chesapeake Basin means—
							(A)the Chesapeake Bay;
				and
							(B)the area consisting of 19
				tributary basins within the Chesapeake Basin States through which precipitation
				drains into the Chesapeake Bay.
							(6)Chesapeake basin
				ecosystemThe term Chesapeake Basin ecosystem means
				the ecosystem of the Chesapeake Basin.
						(7)Chesapeake basin
				programThe term Chesapeake Basin Program means the
				program, formerly known as the Chesapeake Bay Program, directed
				by the Chesapeake Executive Council in accordance with the Chesapeake Bay
				Agreement (including any successor programs).
						(8)Chesapeake basin
				StateThe term Chesapeake Basin State means any
				of—
							(A)the States of Delaware,
				Maryland, New York, Pennsylvania, Virginia, and West Virginia; or
							(B)the District of
				Columbia.
							(9)Chesapeake bay
				agreementThe term Chesapeake Bay Agreement means
				the formal, voluntary agreements executed to achieve the goal of restoring and
				protecting the Chesapeake Basin ecosystem and the living resources of the
				Chesapeake Basin ecosystem and signed by the Chesapeake Executive
				Council.
						(10)Chesapeake bay tidal
				segmentThe term Chesapeake Bay tidal segment means
				any of the 92 tidal segments that—
							(A)make up the Chesapeake
				Bay; and
							(B)are identified by a
				Chesapeake Basin State pursuant to section 303(d).
							(11)Chesapeake bay
				TMDL
							(A)In
				generalThe term Chesapeake Bay TMDL means the total
				maximum daily load (including any revision) established or approved by the
				Administrator for nitrogen, phosphorus, and sediment loading to the waters in
				the Chesapeake Bay and the Chesapeake Bay tidal segments.
							(B)InclusionsThe
				term Chesapeake Bay TMDL includes nitrogen, phosphorus, and
				sediment allocations in temporal units of greater-than-daily duration, if the
				allocations—
								(i)are demonstrated to
				achieve water quality standards; and
								(ii)do not lead to
				violations of other applicable water quality standards for local receiving
				waters.
								(12)Chesapeake executive
				councilThe term Chesapeake Executive Council means
				the signatories to the Chesapeake Bay Agreement.
						(13)Cleaning
				agentThe term cleaning agent means a laundry
				detergent, dishwashing compound, household cleaner, metal cleaner, degreasing
				compound, commercial cleaner, industrial cleaner, phosphate compound, or other
				substance that is intended to be used for cleaning purposes.
						(14)CreditThe
				term credit means a unit provided for 1 pound per year of
				nitrogen, phosphorus, or sediment that is—
							(A)delivered to the tidal
				portion of the Chesapeake Bay; and
							(B)eligible to be sold under
				the trading programs established by this section.
							(15)DirectorThe
				term director means the Director of the Chesapeake Basin Program
				Office of the Environmental Protection Agency.
						(16)Local
				governmentThe term local government means any
				county, city, or other general purpose political subdivision of a State with
				jurisdiction over land use.
						(17)MenhadenThe
				term menhaden means members of stocks or populations of the
				species Brevoortia tyrannus.
						(18)NutriaThe
				term nutria means the species Myocaster coypus.
						(19)OffsetThe
				term offset means a reduction of loading of nitrogen, phosphorous,
				or sediment, as applicable, in a manner that ensures that the net loading
				reaching the Chesapeake Bay and the Chesapeake Bay tidal segments from a
				source—
							(A)does not increase;
				or
							(B)is reduced.
							(20)Signatory
				jurisdictionThe term signatory jurisdiction means a
				jurisdiction of a signatory to the Chesapeake Bay Agreement.
						(21)Tributary
				basinThe term tributary basin means an area of land
				or body of water that—
							(A)drains into any of the 19
				Chesapeake Bay tributaries or tributary segments; and
							(B)is managed through
				watershed implementation plans under this Act.
							(b)Renaming and
				continuation of chesapeake bay program
						(1)In
				generalIn cooperation with the Chesapeake Executive Council (and
				as a member of the Council), the Administrator shall—
							(A)rename the Chesapeake Bay
				Program, as in existence on the date of enactment of the Chesapeake Clean Water
				and Ecosystem Restoration Act, as the Chesapeake Basin Program;
				and
							(B)continue to carry out the
				Chesapeake Basin Program.
							(2)Meetings
							(A)In
				generalThe Chesapeake Executive Council shall meet not less
				frequently than once each year.
							(B)Open to public
								(i)In
				generalSubject to clause (ii), a meeting of the Chesapeake
				Executive Council shall be held open to the public.
								(ii)ExceptionThe
				Chesapeake Executive Council may hold executive sessions that are closed to the
				public.
								(3)Program office
							(A)In
				generalThe Administrator shall maintain in the Environmental
				Protection Agency a Chesapeake Basin Program Office.
							(B)FunctionThe
				Chesapeake Basin Program Office shall provide support to the Chesapeake
				Executive Council by—
								(i)implementing and
				coordinating science, research, modeling, support services, monitoring, data
				collection, and other activities that support the Chesapeake Basin
				Program;
								(ii)developing and making
				available, through publications, technical assistance, and other appropriate
				means, information pertaining to the environmental quality and living resources
				of the Chesapeake Basin ecosystem;
								(iii)in cooperation with
				appropriate Federal, State, and local authorities, assisting the signatories to
				the Chesapeake Bay Agreement in developing and implementing specific action
				plans to carry out the responsibilities of the signatories to the Chesapeake
				Bay Agreement;
								(iv)coordinating the actions
				of the Environmental Protection Agency with the actions of the appropriate
				officials of other Federal agencies and State and local authorities in
				developing strategies to—
									(I)improve the water quality
				and living resources in the Chesapeake Basin ecosystem; and
									(II)obtain the support of
				the appropriate officials of the agencies and authorities in achieving the
				objectives of the Chesapeake Bay Agreement; and
									(v)implementing outreach
				programs for public information, education, and participation to foster
				stewardship of the resources of the Chesapeake Basin.
								(c)Interagency
				AgreementsThe Administrator may enter into an interagency
				agreement with a Federal agency to carry out this section.
					(d)Technical assistance
				and assistance grants
						(1)In
				generalIn cooperation with the Chesapeake Executive Council, the
				Administrator may provide technical assistance, and assistance grants, to soil
				conservation districts, nonprofit organizations, State and local governments,
				basin commissions, and institutions of higher education to carry out this
				section, subject to such terms and conditions as the Administrator considers
				appropriate.
						(2)Federal share
							(A)In
				generalExcept as provided in subparagraph (B), the Federal share
				of an assistance grant provided under paragraph (1) shall be determined by the
				Administrator in accordance with guidance issued by the Administrator.
							(B)Chesapeake basin
				stewardship grants programThe Federal share of an assistance
				grant provided under paragraph (1) to carry out an implementing activity under
				subsection (h)(2) shall not exceed 75 percent of eligible project costs, as
				determined by the Administrator.
							(3)Non-Federal
				shareAn assistance grant under paragraph (1) shall be provided
				on the condition that non-Federal sources provide the remainder of eligible
				project costs, as determined by the Administrator.
						(4)Nutrient trading
				guarantee pilot programThe project manager of the Chesapeake
				nutrient trading guarantee program established under subsection (e)(1)(D) shall
				be eligible to receive technical assistance or technical assistance grants
				under this subsection.
						(e)Implementation,
				monitoring, and centers of excellence grants
						(1)Grants
							(A)Implementation
				grantsThe Administrator shall make an implementation grant to
				the Chesapeake Basin State, or a designee of a Chesapeake Basin State
				(including a soil conservation district, nonprofit organization, local
				government, institution of higher education, basin commission, or interstate
				agency), for the purposes of implementing an approved watershed implementation
				plan of the Chesapeake Basin State under subsection (i) and achieving the goals
				established under the Chesapeake Bay Agreement, subject to such terms and
				conditions as the Administrator considers to be appropriate.
							(B)Monitoring
				grantsThe Administrator may make a monitoring grant to—
								(i)a Chesapeake Basin State,
				designee of a Chesapeake Basin State, soil conservation district, nonprofit
				organization, local government, institution of higher education, or basin
				commission for the purpose of monitoring the ecosystem of freshwater
				tributaries to the Chesapeake Bay; or
								(ii)any of the States of
				Delaware, Maryland, or Virginia (or a designee), the District of Columbia (or a
				designee), nonprofit organization, local government, institution of higher
				education, or interstate agency for the purpose of monitoring the Chesapeake
				Bay, including the tidal waters of the Chesapeake Bay.
								(C)Centers of excellence
				grantsThe Administrator, in consultation with the Secretary of
				Agriculture, may make grants to institutions of higher education, consortia of
				such institutions, or public, non-affiliated nonprofit organizations for the
				purpose of establishing and supporting centers of excellence for water quality
				and agricultural practices—
								(i)to develop new
				technologies and innovative policies and practices for agricultural producers
				to reduce nitrogen, phosphorous, and sediment pollution;
								(ii)to quantify the expected
				load reductions of those pollutants to be achieved in the Chesapeake Basin
				through the implementation of current and newly developed technologies,
				policies, and practices; and
								(iii)to provide to the
				Administrator and the Secretary recommendations for—
									(I)the widespread deployment
				of those technologies, policies, and practices among agricultural producers;
				and
									(II)the application of those
				technologies, policies, and practices in Chesapeake Basin computer
				models.
									(D)Chesapeake nutrient
				trading guarantee pilot program
								(i)In
				generalThe Administrator, in consultation with the Chesapeake
				Basin States and the Secretary of Agriculture, shall establish a Chesapeake
				nutrient trading guarantee pilot program (referred to in this subparagraph as
				the guarantee pilot program) to support the interstate trading
				program established under subsection (j)(6).
								(ii)PurposesThe
				purposes of the guarantee pilot program are—
									(I)to develop innovative
				policies and practices to more efficiently and effectively implement best
				management practices, primarily on agricultural land;
									(II)to leverage public
				funding to raise private capital to accelerate the restoration of the
				Chesapeake Bay by providing a Federal guarantee on nutrient credit purchases;
				and
									(III)to support nutrient
				trading throughout the Chesapeake Basin.
									(iii)Project
				manager
									(I)In
				generalThe Administrator shall designate a project manager to
				carry out the guarantee pilot program.
									(II)QualificationsThe
				project manager shall be an institution of higher education, a nonprofit
				organization, or a basin commission that—
										(aa)demonstrates thorough
				knowledge and understanding of best management practices that result in
				nutrient reductions in the Chesapeake Basin;
										(bb)demonstrates thorough
				knowledge and understanding of the Chesapeake watershed computer model of the
				Environmental Protection Agency;
										(cc)demonstrates thorough
				knowledge and understanding of the relevant environmental regulations relating
				to the Chesapeake Basin;
										(dd)has a demonstrated
				history of discharging fiduciary responsibilities with transparency and in
				accordance with all applicable accounting standards; and
										(ee)has relevant experience
				with pollution offsets and transactions involving pollution offsets.
										(III)Duties
										(aa)In
				generalThe project manager shall provide guarantees to
				purchasers of nutrient credits under the interstate trading program established
				under subsection (j)(6).
										(bb)Managerial
				dutiesIn carrying out the guarantee pilot program, the project
				manager shall—
											(AA)identify best management
				practices that result in the greatest reduction in pollution levels;
											(BB)establish offset metrics
				for calculation, verification, and monitoring protocols in collaboration with
				Federal and State programs;
											(CC)manage and oversee
				project verification and monitoring processes;
											(DD)establish procedures
				that minimize transaction costs and eliminate unnecessary or duplicative
				administrative processes;
											(EE)take ownership of the
				nutrient reduction offsets from any private funding source for an activity
				carried out under this subparagraph;
											(FF)enter into agreements
				with private funding sources that enable a private funding source, at the
				conclusion of a project, to sell the verified nutrient reduction offset to the
				program manager at an agreed upon price, or to sell the verified nutrient
				reduction offsets; and
											(GG)manage the Chesapeake
				Nutrient Trading Guarantee Fund.
											(iv)Credit purchaser
				requirementsAs a condition of receiving a guarantee under this
				subparagraph, a purchaser shall comply with—
									(I)the regulations
				promulgated by the Administrator under subsection (j)(6);
									(II)any application
				procedure that the Administrator, in consultation with the project manager,
				determines to be necessary; and
									(III)any other applicable
				laws (including regulations).
									(v)TerminationThe
				guarantee pilot program shall terminate on the date that is 5 years after the
				date of the establishment of the interstate trading program under subsection
				(j)(6).
								(vi)Reports
									(I)In
				generalThe project manager shall—
										(aa)ensure public
				transparency for all nutrient trading activities through a publicly available
				trading registry; and
										(bb)submit an annual report
				to the Administrator, the Committee on Environment and Public Works of the
				Senate, and the Committee on Transportation and Infrastructure of the House of
				Representatives.
										(II)ContentsA
				report under subclause (I)(bb) shall include a description of—
										(aa)the activities funded by
				the guarantee pilot program;
										(bb)the nutrient reductions
				achieved by each project carried out under the guarantee pilot program;
										(cc)the efficiency of each
				project carried out under the guarantee pilot program, measured in pounds of
				pollution reduced per dollar expended;
										(dd)the total quantity of
				nitrogen, phosphorus, and sediment reduced; and
										(ee)the total amount of
				private funds leveraged.
										(E)Chesapeake Nutrient
				Trading Guarantee Fund
								(i)Establishment of
				FundThere is established in the Treasury of the United States a
				fund to be known as the Chesapeake Nutrient Trading Guarantee
				Fund (referred to in this subparagraph as the Fund), to
				be administered by the Administrator, to be available for 5 years after the
				date of the establishment of the interstate trading program under subsection
				(j)(6) and subject to appropriation, for the purposes described in subparagraph
				(D)(ii).
								(ii)Transfers to
				FundThe Fund shall consist of such amounts as are appropriated
				to the Fund under subsection (p)(2)(v).
								(iii)ProhibitionAmounts
				in the Fund may not be made available for any purpose other than a purpose
				described in clause (i).
								(iv)TerminationSubject
				to clause (v), the Fund shall terminate on the date that is 5 years after the
				date of establishment of the interstate trading program under subsection
				(j)(6).
								(v)Unobligated
				amountsOn the termination of the Fund, the Administrator
				shall—
									(I)require the return of any
				unobligated amounts in the Fund to the Secretary of the Treasury; or
									(II)reauthorize the use of
				the Fund for the purposes described in clause (i).
									(vi)Annual
				reports
									(I)In
				generalNot later than 60 days after the end of each fiscal year
				beginning with the first fiscal year after the date of the establishment of the
				interstate trading program under subsection (j)(6), the Administrator shall
				submit to the Committee on Appropriations of the House of Representatives, the
				Committee on Appropriations of the Senate, the Committee on Environment and
				Public Works of the Senate, and the Committee on Transportation and
				Infrastructure of the House of Representatives a report on the operation of the
				Fund during the fiscal year.
									(II)ContentsEach
				report shall include, for the fiscal year covered by the report, the
				following:
										(aa)A statement of the
				amounts deposited in the Fund.
										(bb)A description of the
				expenditures made from the Fund for the fiscal year, including the purpose of
				the expenditures.
										(cc)Recommendations for
				additional authorities to fulfill the purpose of the Fund.
										(dd)A statement of the
				balance remaining in the Fund at the end of the fiscal year.
										(2)Administration
							(A)In
				generalSubject to subparagraph (C), in making implementation
				grants to each of the Chesapeake Basin States for a fiscal year under this
				subsection, the Administrator shall ensure that not less than—
								(i)10 percent of the funds
				available to make such grants are made to the States of Delaware, New York, and
				West Virginia (or designees of those States); and
								(ii)20 percent of the funds
				available to make such grants are made to States (or designees of the States)
				for the sole purpose of providing technical assistance to agricultural
				producers and forest owners to access conservation programs and other resources
				devoted to improvements in, and protection of, water quality in the Chesapeake
				Bay and the tributaries of the Chesapeake Bay, in accordance with subparagraph
				(B).
								(B)Technical
				assistanceA State (or designees of a State) may use any soil
				conservation district, nonprofit organization, private sector vendor, or other
				appropriately qualified provider to deliver technical assistance to
				agricultural producers and forest owners under subparagraph (A)(ii).
							(C)Nonapplicability to
				DCThis paragraph shall not apply to any implementation grant
				provided to the District of Columbia.
							(3)Proposals
							(A)Implementation
				grants
								(i)In
				generalA Chesapeake Basin State described in paragraph (1) may
				apply for a grant under this subsection for a fiscal year by submitting to the
				Administrator a comprehensive proposal to implement programs and achieve the
				goals established under the Chesapeake Bay Agreement.
								(ii)Implementation grant
				contentsA proposal under clause (i) shall include—
									(I)a description of the
				proposed actions that the Chesapeake Basin State commits to take within a
				specified time period, including 1 or more of actions that are designed—
										(aa)to achieve and maintain
				all applicable water quality standards, including standards necessary to
				support the aquatic living resources of the Chesapeake Bay and related
				tributaries and to protect human health;
										(bb)to restore, enhance, and
				protect the finfish, shellfish, waterfowl, and other living resources, habitats
				of those species and resources, and ecological relationships to sustain all
				fisheries and provide for a balanced ecosystem;
										(cc)to preserve, protect,
				and restore those habitats and natural areas that are vital to the survival and
				diversity of the living resources of the Chesapeake Bay and associated
				rivers;
										(dd)to develop, promote, and
				achieve sound land use practices that protect and restore watershed resources
				and water quality, reduce or maintain reduced pollutant loadings for the
				Chesapeake Bay and related tributaries, and restore and preserve aquatic living
				resources;
										(ee)to promote individual
				stewardship and assist individuals, community-based organizations, businesses,
				local governments, and schools to undertake initiatives to achieve the goals
				and commitments of the Chesapeake Bay Agreement; or
										(ff)to provide technical
				assistance to agricultural producers, forest owners, and other eligible
				entities, through technical infrastructure, including activities, processes,
				tools, and agency functions needed to support delivery of technical services,
				such as technical standards, resource inventories, training, data, technology,
				monitoring, and effects analyses;
										(II)except with respect to
				any implementation grant proposal by the District of Columbia, a commitment to
				dedicate not less than 20 percent of the grant funding for the Chesapeake Bay
				under this subsection to support technical assistance for agricultural and
				forest land or nutrient management practices that protect and restore watershed
				resources and water quality, reduce or maintain reduced pollutant loadings for
				the Chesapeake Bay and related tributaries, and restore and preserve aquatic
				living resources; and
									(III)the estimated cost of
				the actions proposed to be taken during the year.
									(B)Monitoring
				grants
								(i)In
				generalAn eligible entity described in paragraph (1)(B) may
				apply for a grant under this subsection for a fiscal year by submitting to the
				Administrator a comprehensive proposal to monitor freshwater or estuarine
				ecosystems, including water quality.
								(ii)Monitoring grant
				contentsA proposal under this subparagraph shall include—
									(I)a description of the
				proposed monitoring system;
									(II)certification by the
				Chesapeake Basin Program Director that such a monitoring system includes such
				parameters as the Chesapeake Basin Program Director determines to be necessary
				to assess progress toward achieving the goals of the Chesapeake Clean Water and
				Ecosystem Restoration Act; and
									(III)the estimated cost of
				the monitoring proposed to be conducted during the year.
									(iii)ConcurrencesThe
				Administrator shall—
									(I)obtain the concurrence of
				the Director of the United States Geological Survey regarding the design and
				implementation of the freshwater monitoring systems established under this
				subsection; and
									(II)obtain the concurrence
				of the Director of the Chesapeake Bay Office of the National Oceanic and
				Atmospheric Administration regarding the design and implementation of the
				estuarine monitoring systems established under this subsection.
									(iv)ConsultationThe
				Administrator shall—
									(I)with regard to the
				freshwater monitoring system, consult with the basin commissions, institutions
				with expertise in clean water and agricultural policy and practices, and the
				Chesapeake Basin States regarding the design and implementation of the
				monitoring systems established under this subsection—
										(aa)giving particular
				attention through fine scale instream and infield stream-edge and groundwater
				analysis to the measurement of the water quality effectiveness of agricultural
				conservation program implementation, including the Chesapeake Bay Watershed
				Initiative under section 1240Q of the Food Security Act of 1985 (16 U.S.C.
				3839bb–4); and
										(bb)analyzing the
				effectiveness of stormwater pollution control and mitigation using green
				infrastructure techniques in subwatersheds that have high levels of impervious
				surfaces;
										(II)with regard to the
				estuarine monitoring system, consult with institutions of higher education with
				expertise in estuarine systems and the Chesapeake Basin States regarding the
				monitoring systems established under this subsection;
									(III)consult with the
				Chesapeake Basin Program Scientific and Technical Advisory Committee regarding
				independent review of monitoring designs giving particular attention to
				integrated freshwater and estuarine monitoring strategies; and
									(IV)consult with Federal
				departments and agencies, including the Department of Agriculture, regarding
				cooperation in implementing monitoring programs.
									(f)Federal facilities
				coordination
						(1)Subwatershed planning
				and restorationA Federal agency that owns or operates a facility
				(as defined by the Administrator) within the Chesapeake Basin shall participate
				in regional and subwatershed planning and restoration programs.
						(2)Compliance with
				agreements and plansThe head of each Federal agency that owns or
				occupies real property in the Chesapeake Basin shall ensure that the property,
				and actions taken by the agency with respect to the property, comply
				with—
							(A)the Chesapeake Bay
				Agreement;
							(B)the Federal Agencies
				Chesapeake Ecosystem Unified Plan;
							(C)the Chesapeake Basin
				action plan developed in accordance with subparagraph (g)(1)(A); and
							(D)any subsequent agreements
				and plans.
							(3)Forest cover at Federal
				facilitiesNot later than January 1, 2012, the Administrator,
				with the advice of the Chief of the Forest Service and the appropriate
				Chesapeake Basin State forester, shall coordinate with the head of each Federal
				agency that owns or operates a facility within the Chesapeake Basin (as
				determined by the Administrator) to develop plans to maximize forest cover at
				the facility through—
							(A)the preservation of
				existing forest cover; or
							(B)with respect to a
				facility that has been previously disturbed or developed, the development of a
				reforestation plan.
							(g)Federal annual action
				plan and progress reportThe Administrator, in accordance with
				Executive Order 13508 entitled Chesapeake Bay Protection and
				Restoration and signed on May 12, 2009 (74 Fed. Reg. 23099),
				shall—
						(1)make available to the
				public, not later than March 31 of each year—
							(A)a Chesapeake Basin action
				plan describing, in the greatest practicable degree of detail, how Federal
				funding proposed in the annual budget of the United States submitted by the
				President to Congress will be used to protect and restore the Chesapeake Bay
				during the upcoming fiscal year;
							(B)an annual progress report
				that—
								(i)assesses the key
				ecological attributes that reflect the health of the Chesapeake Basin
				ecosystem;
								(ii)reviews indicators of
				environmental conditions in the Chesapeake Bay;
								(iii)distinguishes between
				the health of the Chesapeake Basin ecosystem and the results of management
				measures;
								(iv)assesses implementation
				of the action plan during the preceding fiscal year;
								(v)recommends steps to
				improve progress in restoring and protecting the Chesapeake Bay and
				tributaries; and
								(vi)describes how Federal
				funding and actions will be coordinated with the actions of States, basin
				commissions, and others; and
								(C)an annual report,
				detailed at the State and sector level where applicable, submitted by the
				Administrator to the Chesapeake Basin States and the public on specific
				recently completed, pending, or proposed regulations, guidance documents,
				permitting requirements, enforcement actions, and other activities carried out
				in accordance with the Executive Order, including actions relating to the
				Chesapeake Bay TMDL and State watershed implementation plans.
							(2)create and maintain, with
				the concurrence of the Secretary of Agriculture, a Chesapeake Basin-wide
				database containing comprehensive data on implementation of agricultural
				conservation management practices in the Chesapeake Basin that—
							(A)includes conservation
				management practice implementation data, including, to the maximum extent
				feasible, all publicly and privately funded conservation practices, as of the
				effective date of the Chesapeake Clean Water and Ecosystem Restoration
				Act;
							(B)includes data on
				subsequent conservation management practice implementation projects funded by,
				or reported to, the Department of Agriculture, the appropriate department of
				any Chesapeake Basin State, a local soil and water conservation district, or
				any similar institution;
							(C)except with respect to
				data associated with a permit or recorded in the trading registry, as provided
				in subsection (j)(6)(B)(viii), presents the required data to the Administrator
				in statistical or aggregate form without identifying any—
								(i)individual owner,
				operator, or producer; or
								(ii)specific data gathering
				site;
								(D)is made available to the
				public not later than December 31, 2010; and
							(E)is updated not less
				frequently than once every 2 years.
							(h)Chesapeake basin
				program
						(1)Management
				strategiesThe Administrator, in coordination with other members
				of the Chesapeake Executive Council, shall ensure that management plans are
				developed and implemented by Chesapeake Basin States to achieve and
				maintain—
							(A)for each of the
				Chesapeake Basin States—
								(i)the sediment and nutrient
				goals of the Chesapeake Bay Agreement for the quantity of sediment, nitrogen,
				and phosphorus entering the Chesapeake Bay and the tidal tributaries of the
				Chesapeake Bay; and
								(ii)the water quality
				requirements necessary to restore living resources in the Chesapeake Bay and
				the tidal tributaries of the Chesapeake Bay; and
								(B)for the signatory
				States—
								(i)the Chesapeake Bay
				Basinwide Toxins Reduction and Prevention Strategy goal of reducing or
				eliminating the input of chemical contaminants from all controllable sources to
				levels that result in no toxic or bioaccumulative impact on the living
				resources of the Chesapeake Basin ecosystem or on human health;
								(ii)habitat restoration,
				protection, creation, and enhancement goals established by Chesapeake Bay
				Agreement for wetland, riparian forests, and other types of habitat associated
				with the Chesapeake Basin ecosystem; and
								(iii)the restoration,
				protection, creation, and enhancement goals established by the Chesapeake Bay
				Agreement for living resources associated with the Chesapeake Basin
				ecosystem.
								(2)Chesapeake basin
				stewardship grants programThe Administrator, in cooperation with the
				Chesapeake Executive Council, shall—
							(A)establish a Chesapeake
				Basin Stewardship Grants Program; and
							(B)in carrying out that
				program—
								(i)offer technical
				assistance and assistance grants under subsection (d) to States (or designees
				of States), local governments, soil conservation districts, institutions of
				higher education, nonprofit organizations, basin commissions, and private
				entities in the Chesapeake Basin region to implement—
									(I)cooperative watershed
				strategies that address the water quality, habitat, and living resource needs
				in the Chesapeake Basin;
									(II)locally based protection
				and restoration programs or projects within a watershed that complement the
				State watershed implementation plans, including the creation, restoration, or
				enhancement of habitat associated with the Chesapeake Basin ecosystem;
									(III)activities for
				increased spawning and other habitat for migratory fish by removing barriers or
				constructing fish passage devices, restoring streams with high habitat
				potential for cold water fisheries such as native brook trout, or other habitat
				enhancements for fish and waterfowl;
									(IV)activities for increased
				recreational access to the Chesapeake Bay and the tidal rivers and freshwater
				tributaries of the Chesapeake Bay; and
									(V)innovative nitrogen,
				phosphorus, or sediment reduction efforts; and
									(ii)give preference to
				cooperative projects that involve local governments, soil conservation
				districts, and sportsmen associations, especially cooperative projects that
				involve public-private partnerships.
								(i)Actions by
				States
						(1)Watershed
				implementation plans
							(A)Plans
								(i)In
				generalNot later than November 1, 2011, each Chesapeake Basin
				State, after providing for reasonable notice and 1 or more public meetings, may
				submit to the Administrator for approval a watershed implementation plan for
				the Chesapeake Basin State.
								(ii)TargetsThe
				watershed implementation plan shall establish reduction targets, key actions,
				and schedules for reducing, to levels that will attain water quality standards,
				the loads of nitrogen, phosphorus, and sediment, including pollution
				from—
									(I)point sources, including
				point source stormwater discharges; and
									(II)nonpoint sources.
									(iii)Pollution
				limitations
									(I)In
				generalThe pollution limitations shall be the nitrogen,
				phosphorus, and sediment load and wasteload allocations sufficient to meet
				Chesapeake Bay and Chesapeake Bay tidal segment water quality standards.
									(II)StringencyA
				watershed implementation plan shall be designed to attain, at a minimum, the
				pollution limitations described in subclause (I).
									(iv)Plan
				requirementsEach watershed implementation plan shall—
									(I)include State-adopted
				management measures, including rules or regulations, permits, consent decrees,
				and other enforceable or otherwise binding measures, to require and achieve
				reductions from point and nonpoint pollution sources;
									(II)include programs to
				achieve voluntary reductions from pollution sources, including an estimate of
				the funding commitments necessary to implement the programs and a plan for
				working to secure the funding;
									(III)include any additional
				requirements or actions that the Chesapeake Basin State determines to be
				necessary to attain the pollution limitations by the deadline established in
				this paragraph;
									(IV)provide for enforcement
				mechanisms, including a penalty structure for failures, such as fees or
				forfeiture of State funds, including Federal funds distributed or otherwise
				awarded by the State to the extent the State is authorized to exercise
				independent discretion in amounts of such distributions or awards, for use in
				case a permittee, local jurisdictions, or any other party fails to adhere to
				assigned pollutant limitations, implementation schedules, or permit
				terms;
									(V)include a schedule for
				implementation that—
										(aa)is divided into 2-year
				periods, along with computer modeling, or other appropriate analysis, to
				demonstrate the projected reductions in nitrogen, phosphorus, and sediment
				loads associated with each 2-year period; and
										(bb)demonstrates reasonable
				additional progress toward achievement of the goals described in—
											(AA)subclause (VIII)(aa);
				and
											(BB)clauses (i) and (ii) of
				subparagraph (B);
											(VI)include the stipulation
				of alternate actions as contingencies;
									(VII)account for how the
				Chesapeake Basin State will address additional loadings from growth through
				reserved allocations, offsets, planned future controls, implementation of new
				technologies, or other actions;
									(VIII)provide assurances
				that—
										(aa)if compared to an
				estimated 2008 baseline based on modeled loads, the initial plan shall be
				designed to achieve, not later than May 31, 2017, at least 60 percent of the
				nutrient and sediment reduction requirements described in clause
				(iii)(I)(bb);
										(bb)the Chesapeake Basin
				State will have adequate personnel and funding (or a plan to secure such
				personnel or funding), and authority under State (and, as appropriate, local)
				law to carry out the implementation plan, and is not prohibited by any
				provision of Federal or State law from carrying out the implementation plan;
				and
										(cc)to the extent that a
				Chesapeake Basin State has relied on a local government for the implementation
				of any plan provision, the Chesapeake Basin State has the responsibility for
				ensuring adequate implementation of the provision;
										(IX)include adequate
				provisions for public participation; and
									(X)upon the approval of the
				Administrator, be made available to the public on the Internet.
									(B)Implementation
								(i)In
				generalIn implementing a watershed implementation plan, each
				Chesapeake Basin State shall follow a strategy developed by the Administrator
				for the implementation of adaptive management principles to ensure full
				implementation of all plan elements by not later than May 12, 2025,
				including—
									(I)biennial evaluations of
				State actions;
									(II)progress made toward
				implementation;
									(III)determinations of
				necessary modifications to future actions in order to achieve objectives
				including achievement of water quality standards; and
									(IV)appropriate provisions
				to adapt to climate changes.
									(ii)DeadlineNot
				later than May 12, 2025, each Chesapeake Basin State shall—
									(I)fully implement the
				watershed implementation plan of the State; and
									(II)have in place all the
				mechanisms outlined in the plan that are necessary to attain the applicable
				pollutant limitations for nitrogen, phosphorus, and sediments.
									(C)Progress
				reportsNot later than May 12, 2014, and biennially thereafter,
				each Chesapeake Basin State shall submit to the Administrator a progress report
				that, with respect to the 2-year period covered by the report—
								(i)includes a listing of all
				management measures that were to be implemented in accordance with the approved
				watershed implementation plan of the Chesapeake Basin State, including a
				description of the extent to which those measures have been fully
				implemented;
								(ii)includes a listing of
				all the management measures described in clause (i) that the Chesapeake Basin
				State has failed to fully implement in accordance with the approved watershed
				implementation plan of the Chesapeake Basin State;
								(iii)includes monitored and
				collected water quality data;
								(iv)includes appropriate
				computer modeling data or other appropriate analyses that detail the nitrogen,
				phosphorus, and sediment load reductions projected to be achieved as a result
				of the implementation of the management measures and mechanisms carried out by
				the Chesapeake Basin State;
								(v)demonstrates reasonable
				additional progress made by the State toward achievement of the requirements
				and deadlines described in subparagraph (A)(iv)(VIII)(aa) and clauses (i) and
				(ii) of subparagraph (B);
								(vi)includes, for the
				subsequent 2-year period, implementation goals and Chesapeake Basin Program
				computer modeling data detailing the projected pollution reductions to be
				achieved if the Chesapeake Basin State fully implements the subsequent round of
				management measures;
								(vii)identifies compliance
				information, including violations, actions taken by the Chesapeake Basin State
				to address the violations, and dates, if any, on which compliance was achieved;
				and
								(viii)specifies any
				revisions to the watershed implementation plan submitted under this paragraph
				that the Chesapeake Basin State determines are necessary to attain the
				applicable pollutant limitations for nitrogen, phosphorus, and
				sediments.
								(2)Issuance of
				permits
							(A)In
				generalNotwithstanding any other provision of this Act
				(including any exclusion or exception contained in a definition under section
				502) and in accordance with State laws (including regulations), after providing
				appropriate opportunities for public comment, for the purpose of achieving the
				nitrogen, phosphorus, and sediment reductions required under a watershed
				implementation plan, a Chesapeake Basin State, or, if the State is not
				authorized to administer the permit program under section 402, the
				Administrator, may impose limitations or other controls, including permit
				requirements, on any discharge or runoff from a pollution source, including
				point and nonpoint sources, located within the Chesapeake Basin State that the
				program administrator determines to be necessary.
							(B)EnforcementThe
				Chesapeake Basin States and the Administrator shall enforce any permits issued
				in accordance with the watershed implementation plan in the same manner as
				permits issued under section 402 are enforced.
							(C)Additional enforcement
				standardsNo Federal enforcement action shall be brought pursuant
				to section 309 against an agricultural producer that is in compliance with all
				of the applicable planning and scheduled implementation requirements of the
				following, as required by Federal, State, or other locally-applicable law and
				consistent with an approved State watershed implementation plan:
								(i)State permits issued
				pursuant to section 402.
								(ii)A soil conservation plan
				approved by the Federal Government or a State or local government, soil
				conservation district, or other applicable agency.
								(iii)A government-approved
				nutrient management plan.
								(iv)A State or locally
				approved erosion and sediment control plan.
								(v)Any other applicable
				requirement described in an approved State watershed implementation
				plan.
								(D)De minimis
				exemptionsThe Administrator (with respect to the District of
				Columbia) or a Chesapeake Basin State that is authorized to administer a permit
				program under section 402, after consultation with stakeholders (including
				wastewater utilities, municipalities, developers, agricultural producers,
				institutions of higher education, and other interested parties) shall establish
				de minimis exemptions for permits issued under this paragraph.
							(3)Stormwater
				permits
							(A)In
				generalEffective beginning January 1, 2013, the Chesapeake Basin
				State shall provide assurances to the Administrator that—
								(i)the owner or operator of
				any development or redevelopment project possessing an impervious footprint
				that exceeds a threshold to be determined by the Administrator through
				rulemaking, will use site planning, design, construction, and maintenance
				strategies for the property to maintain or restore, to the maximum extent
				technically feasible, the predevelopment hydrology of the property with regard
				to the temperature, rate, volume, and duration of flow, using onsite
				infiltration, evapotranspiration, and reuse approaches, if feasible; and
								(ii)as a further condition
				of permitting such a development or redevelopment, the owner or operator of any
				development or redevelopment project possessing an impervious footprint that
				exceeds a threshold to be determined by the Administrator through rulemaking
				will compensate for any unavoidable impacts to the predevelopment hydrology of
				the property with regard to the temperature, rate, volume, and duration of
				flow, such that—
									(I)the compensation within
				the affected subwatershed shall provide in-kind or out-of-kind mitigation of
				function at ratios to be determined by the Administrator through
				rulemaking;
									(II)the compensation outside
				the affected subwatershed shall provide in-kind or out-of-kind mitigation, at
				ratios to be determined by the Administrator through rulemaking, within the
				tributary watershed in which the project is located; and
									(III)if mitigation of
				unavoidable impacts is not feasible, the Administrator may approve stringent
				fee-in-lieu systems.
									(B)Regulations
								(i)In
				generalNot later than May 12, 2011, the Administrator shall
				promulgate regulations that—
									(I)define the term
				predevelopment hydrology for purposes of subparagraph (A);
									(II)establish the thresholds
				under subparagraph (A);
									(III)establish the
				compensation ratios under items (I) and (II) of subparagraph (A)(ii);
				and
									(IV)establish the
				fee-in-lieu systems under subparagraph (A)(ii)(III).
									(ii)RequirementIn
				developing the regulations under clause (i), including establishing minimum
				standards for new development and redevelopment, the Administrator shall take
				into consideration, based on an evaluation of field science and practice,
				factors such as—
									(I)the benefit to—
										(aa)overall watershed
				protection and restoration of redevelopment of brownfields or other previously
				developed or disturbed sites; and
										(bb)water quality
				improvement through lot-level stormwater management.
										(iii)Treatment of pending
				stormwater permitsIn consultation with the Chesapeake Basin
				States and interested stakeholders, and taking into consideration any
				compliance schedules developed by any Chesapeake Basin State prior to June 30,
				2010, the Administrator shall develop guidance regarding the treatment of
				pending stormwater permits for the Chesapeake Basin States.
								(C)Failure to provide
				assurancesIf a Chesapeake Basin State that submits a Watershed
				Implementation Plan under this subsection fails to provide the assurances
				required under subparagraph (A), effective beginning on May 12, 2013, the
				Administrator may withhold funds otherwise available to the Chesapeake Basin
				State under this Act, in accordance with subparagraphs (A) and (B) of
				subsection (j)(5).
							(4)Phosphate ban
							(A)Phosphorus in cleaning
				agentsEach Chesapeake Basin State shall provide to the
				Administrator, not later than 3 years after the date of enactment of the
				Chesapeake Clean Water and Ecosystem Restoration Act, assurances that within
				the jurisdiction, except as provided in subparagraph (B), a person may not use,
				sell, manufacture, or distribute for use or sale any cleaning agent that
				contains more than 0.0 percent phosphorus by weight, expressed as elemental
				phosphorus, except for a quantity not exceeding 0.5 percent phosphorus that is
				incidental to the manufacture of the cleaning agent.
							(B)Prohibited quantities
				of phosphorusEach Chesapeake Basin State shall provide to the
				Administrator, not later than 3 years after the date of enactment of the
				Chesapeake Clean Water and Ecosystem Restoration Act, assurances that, within
				the jurisdiction, a person may use, sell, manufacture, or distribute for use or
				sale a cleaning agent that contains greater than 0.0 percent phosphorus by
				weight, but does not exceed 8.7 percent phosphorus by weight, if the cleaning
				agent is a substance that the Administrator, by regulation, excludes from the
				limitation under subparagraph (A), based on a finding that compliance with that
				subparagraph would—
								(i)create a significant
				hardship on the users of the cleaning agent; or
								(ii)be unreasonable because
				of the lack of an adequate substitute cleaning agent.
								(C)Failure to provide
				assurancesIf a Chesapeake Basin State that submits a Watershed
				Implementation Plan under this subsection fails to provide the necessary
				assurances under subparagraphs (A) and (B) by not later than 3 years after the
				date of enactment of the Chesapeake Clean Water and Ecosystem Restoration Act,
				the Administrator may withhold funds otherwise available to the Chesapeake
				Basin State under this Act, in accordance with subparagraphs (A) and (B) of
				subsection (j)(5).
							(j)Action by
				Administrator
						(1)In
				generalNot later than 60 days after the date of enactment of the
				Chesapeake Clean Water and Ecosystem Restoration Act, the Administrator shall
				establish any minimum criteria that the Administrator determines to be
				necessary that any proposed watershed implementation plan must meet before the
				Administrator may approve such a plan.
						(2)Completeness
				finding
							(A)In
				generalNot later than 60 days after the date on which the
				Administrator receives a new or revised proposed watershed implementation plan
				from a Chesapeake Basin State, the Administrator shall make a completeness
				determination based on whether the minimum criteria for the plan established
				under paragraph (1) have been met.
							(B)Effect of finding of
				incompletenessIf the Administrator determines under subparagraph
				(A) that all or any portion of a submitted watershed implementation plan does
				not meet the minimum completeness criteria established under paragraph (1), the
				Chesapeake Basin State submitting the plan shall be treated as not having made
				the submission.
							(3)Approval and
				disapproval
							(A)DeadlineNot
				later than 90 days after determining that a watershed implementation plan meets
				minimum completeness criteria in accordance with paragraph (2)(A), the
				Administrator shall approve or disapprove the plan.
							(B)Full and partial
				approval and disapprovalIn carrying out this paragraph, the
				Administrator shall—
								(i)approve a watershed
				implementation plan if the Administrator determines that the plan meets all
				applicable requirements under subsection (i)(1); and
								(ii)approve the plan in part
				and disapprove the plan in part if only a portion of the watershed
				implementation plan meets those requirements.
								(C)Conditional
				approvalThe Administrator shall—
								(i)conditionally approve the
				original or a revised watershed implementation plan based on a commitment of
				the Chesapeake Basin State submitting the plan to adopt specific enforceable
				management measures by not later than 1 year after the date of approval of the
				plan revision; but
								(ii)treat a conditional
				approval as a disapproval under this paragraph if the Chesapeake Basin State
				fails to comply with the commitment of the Chesapeake Basin State.
								(D)Scope of
				reviewIn reviewing watershed implementation plans for approval
				or disapproval, the Administrator shall—
								(i)limit the scope of the
				review to the adequacy of the plan to attain water quality standards;
				and
								(ii)not impose, as a
				condition of approval, any additional requirements.
								(E)Full approval
				requiredAn original or revised watershed implementation plan
				shall not be treated as meeting the requirements of this section until the
				Administrator approves the entire original or revised plan.
							(F)CorrectionsIn
				any case in which the Administrator determines that the action of the
				Administrator approving, disapproving, or conditionally approving any original
				or revised State watershed implementation plan was in error, the Administrator
				shall—
								(i)in the same manner as the
				approval, disapproval, conditional approval, or promulgation, revise the action
				of the Administrator, as appropriate, without requiring any further submission
				from the Chesapeake Basin State; and
								(ii)make the determination
				of the Administrator, and the basis for that determination, available to the
				public.
								(G)Effective
				dateThe provisions of a State watershed implementation plan
				shall take effect upon the date of approval of the plan.
							(4)Calls for plan
				revisionIn any case in which the Administrator determines that
				watershed implementation plan for any area is inadequate to attain or maintain
				applicable pollution limitations, the Administrator—
							(A)shall notify the
				Chesapeake Basin State of, and require the Chesapeake Basin State to revise the
				plan to correct the inadequacies;
							(B)may establish reasonable
				deadlines (not to exceed 180 days after the date on which the Administrator
				provides the notification) for the submission of a revised watershed
				implementation plan;
							(C)shall make the findings
				of the Administrator under paragraph (3) and notice provided under subparagraph
				(A) public;
							(D)shall require as an
				element of any revised plan by the Chesapeake Basin State that the State adhere
				to the requirements applicable under the original watershed implementation
				plan, except that the Administrator may adjust any dates (other than attainment
				dates) applicable under those requirements, as appropriate; and
							(E)shall disapprove any
				revised plan submitted by a Chesapeake Basin State that fails to adhere to the
				requirements described in subparagraph (D).
							(5)Federal
				implementationIf a Chesapeake Basin State that has submitted a
				watershed implementation plan under (1)(A)(i) fails to submit a required
				revised watershed implementation plan, submit a biennial report, correct a
				previously missed 2-year commitment made in a watershed implementation plan, or
				remedy a disapproval of a watershed implementation plan, the Administrator
				shall, by not later than 30 days after the date of the failure and after
				issuing a notice to the State and providing a period of not less than 1 year
				during which the failure may be corrected—
							(A)notwithstanding sections
				601(a) and 603(g), reserve up to 75 percent of the amount of the capitalization
				grant to the Chesapeake Basin State for a water pollution control revolving
				fund under section 603 for activities that are—
								(i)selected by the
				Administrator; and
								(ii)consistent with the
				watershed implementation plans described in subparagraphs (B) and (C);
								(B)withhold all funds
				otherwise available to the Chesapeake Basin State (or a designee) under this
				Act, except for the funds available under title VI;
							(C)develop and administer a
				watershed implementation plan for the Chesapeake Basin State until the
				Chesapeake Basin State has remedied the plan, reports, or achievements to the
				satisfaction of the Administrator;
							(D)in addition to requiring
				compliance with all other statutory and regulatory requirements, require that
				all permits issued under section 402 for new or expanding discharges of
				nitrogen, phosphorus, or sediment shall acquire offsets that exceed, by a ratio
				to be determined by the Administrator through rulemaking, the quantities of
				nitrogen, phosphorus, or sediment that would be discharged under the permit,
				taking into account attenuation, equivalency, and uncertainty; and
							(E)for the purposes of
				developing and implementing a watershed implementation plan under subparagraph
				(C)—
								(i)continue all applicable
				requirements for nonpoint sources included as part of the most recently
				approved watershed implementation plan of the Chesapeake Basin State;
								(ii)issue such permits to
				point sources as the Administrator determines to be necessary to control
				pollution sufficient to meet the pollution reductions required to meet
				applicable water quality standards;
								(iii)enforce such nonpoint
				source requirements in the same manner and with the same stringency as required
				under most recently approved watershed implementation plan of the Chesapeake
				Basin State; and
								(iv)enforce such point
				source permits in the same manner as other permits issued under section 402 are
				enforced.
								(6)Nitrogen, phosphorus,
				and sediment trading programs
							(A)EstablishmentNot
				later than May 12, 2012, the Administrator, in cooperation with each Chesapeake
				Basin State, shall establish, by regulation, an interstate nitrogen and
				phosphorus trading program for the Chesapeake Basin for the generation,
				trading, and use of nitrogen and phosphorus credits to facilitate the
				attainment and maintenance of water quality standards in the Chesapeake Bay and
				the Chesapeake Bay tidal segments.
							(B)Trading
				systemThe trading program established under this subsection
				shall, at a minimum—
								(i)define and standardize
				nitrogen and phosphorus credits and establish procedures or standards for
				ensuring equivalent water quality benefits for all credits;
								(ii)establish procedures or
				standards for certifying, verifying, and enforcing nitrogen and phosphorus
				credits to ensure that credit-generating practices from both point sources and
				nonpoint sources are achieving actual reductions in nitrogen and phosphorus,
				including provisions for allowing the use of third parties to verify and
				certify credits sold within and across State lines;
								(iii)establish procedures or
				standards for generating, quantifying, trading, and applying credits to meet
				regulatory requirements and allow for trading to occur between and across point
				source or nonpoint sources, including a requirement that purchasers of credits
				that propose to satisfy all or part of the obligation to reduce nitrogen and
				phosphorus through the use of credits shall compensate, through further
				limitations on the discharges of the purchaser or through a new trade, for any
				deficiency in those reductions that results from the failure of a credit seller
				to carry out any activity that was to generate the credits;
								(iv)establish baseline
				requirements that a credit seller shall meet before becoming eligible to
				generate saleable credits, which shall be at least as stringent as applicable
				water quality standards, total maximum daily loads (including applicable
				wasteload and load allocations), and watershed implementation plans;
								(v)ensure that credits and
				trade requirements are incorporated, directly or by reference, into enforceable
				permit requirements under the national pollutant discharge elimination system
				established under section 402 or the system of the applicable State permitting
				authority for all credit purchasers covered by the permits;
								(vi)ensure that private
				contracts between credit buyers and credit sellers contain adequate provisions
				to ensure enforceability under applicable law;
								(vii)establish procedures or
				standards to ensure public transparency for all nutrient trading activities,
				including the establishment of a publicly available trading registry, which
				shall include—
									(I)the information used in
				the certification and verification process; and
									(II)recorded trading
				transactions (such as the establishment, sale, amounts, and use of
				credits);
									(viii)in addition to
				requiring compliance with all other statutory and regulatory requirements,
				ensure that, in any case in which a segment of the Chesapeake Basin is impaired
				with respect to the nutrient being traded and a total maximum daily load for
				that segment has not yet been implemented for the impairment—
									(I)trades are required to
				result in progress toward or the attainment of water quality standards in that
				segment; and
									(II)sources in that segment
				may not rely on credits produced outside of the segment;
									(ix)require that the
				application of credits to meet regulatory requirements under this section not
				cause or contribute to exceedances of water quality standards, total maximum
				daily loads, or wasteload or load allocations for affected receiving waters,
				including avoidance of localized impacts;
								(x)except as part of a
				consent agreement, consent judgment, or enforcement order, prohibit the
				purchase of credits from any entity that is in significant noncompliance with
				an enforceable permit issued under section 402;
								(xi)consider and
				incorporate, to the extent consistent with the minimum requirements of this
				Act, as determined by the Administrator, in consultation with the Secretary of
				Agriculture, elements of State trading programs in existence on the date of
				enactment of the Chesapeake Clean Water and Ecosystem Restoration Act;
								(xii)allow for, as
				appropriate, the aggregation and banking of credits by third parties;
				and
								(xiii)provide for
				appropriate temporal consistency between the time period during which the
				credit is generated and the time period during which the credit is used.
								(C)Facilitation of
				tradingIn order to attract market participants and facilitate
				the cost-effective achievement of water-quality goals, the Administrator, in
				consultation with the Secretary of Agriculture, shall ensure that the trading
				program established under this paragraph—
								(i)includes measures to
				mitigate credit buyer risk;
								(ii)makes use of the best
				available science in order to minimize uncertainty and related transaction
				costs to traders by supporting research and other activities that increase the
				scientific understanding of nonpoint nutrient pollutant loading and the ability
				of various structural and nonstructural alternatives to reduce the
				loads;
								(iii)eliminates unnecessary
				or duplicative administrative processes; and
								(iv)incorporates a
				permitting approach under the national pollutant discharge elimination system
				established under section 402 that—
									(I)allows trading to occur
				without requiring the reopening or reissuance of the base permits to
				incorporate individual trades; and
									(II)incorporates any such
				trades, directly through a permit amendment or addendum, or indirectly by any
				appropriate mechanism, as enforceable terms of those permits on approval of the
				credit purchase by the permitting authority, in accordance with the
				requirements of the Chesapeake Basin Program, this Act, and regulations
				promulgated pursuant to this Act.
									(D)Sediment
				trading
								(i)In
				generalNot later than 180 days after the date of enactment of
				the Chesapeake Clean Water and Ecosystem Restoration Act, the Administrator, in
				consultation with the Secretary of Agriculture, shall convene a task force, to
				be composed of representatives from the Chesapeake Basin States and public and
				private entities—
									(I)to identify any
				scientific, technical, or other issues that would hinder the rapid deployment
				of an interstate sediment trading program; and
									(II)to provide to the
				Administrator recommendations to overcome any of the obstacles to rapid
				deployment of such a trading system.
									(ii)Interstate sediment
				trading program
									(I)EstablishmentBased
				on the recommendations of the task force established under clause (i), the
				Administrator, in cooperation with each Chesapeake Basin State, shall establish
				an interstate sediment trading program for the Chesapeake Basin for the
				generation, trading, and use of sediment credits to facilitate the attainment
				and maintenance water quality standards in the Chesapeake Bay and the
				Chesapeake Bay tidal segments.
									(II)RequirementThe
				interstate sediment trading program established under subclause (I) shall
				include, at a minimum, definitions, procedures, standards, requirements,
				assurances, allowances, prohibitions, and evaluations comparable to the
				interstate nitrogen and phosphorus trading program established under
				subparagraph (A).
									(III)DeadlineUpon
				a finding of the Administrator, based on the recommendation of the task force
				established under clause (i), that such a sediment trading program would
				substantially advance the achievement of Bay water quality objectives and would
				be feasible, the interstate trading program under this clause shall be
				established by the later of—
										(aa)May 12, 2014; and
										(bb)the date on which each
				issue described in clause (i) can be feasibly overcome.
										(E)Evaluation of
				trading
								(i)ReportsNot
				less frequently than once every 5 years after the date of establishment of the
				interstate nitrogen and phosphorus trading program under this paragraph, the
				Administrator shall submit to Congress a report describing the results of the
				program with respect to enforceability, transparency, achievement of water
				quality results, and whether the program has resulted in any localized water
				pollution problem.
								(ii)ImprovementsBased
				on the reports under clause (i), the Administrator shall make improvements to
				the trading program under this paragraph to ensure achievement of the
				environmental and programmatic objectives of the program.
								(F)Effect on other trading
				systemsNothing in this paragraph affects the ability of a State
				to establish or implement an applicable intrastate trading program.
							(7)Authority relating to
				developmentThe Administrator shall—
							(A)establish, for projects
				resulting in impervious development, guidance relating to site planning,
				design, construction, and maintenance strategies to ensure that the land
				maintains predevelopment hydrology with regard to the temperature, rate,
				volume, and duration of flow;
							(B)compile a database of
				best management practices, model stormwater ordinances, and guidelines with
				respect to the construction of low-impact development infrastructure and
				nonstructural low-impact development techniques for use by States, local
				governments, and private entities; and
							(C)not later than 180 days
				after promulgation of the regulations under subsection (i)(3)(B), issue
				guidance, model ordinances, and guidelines to carry out this paragraph.
							(8)Assistance with respect
				to stormwater discharges
							(A)Grant
				programThe Administrator may provide grants to any local
				government within the Chesapeake Basin that adopts the guidance, best
				management practices, ordinances, and guidelines issued and compiled under
				paragraph (7).
							(B)Use of
				fundsA grant provided under subparagraph (A) may be used by a
				local government to pay costs associated with—
								(i)developing, implementing,
				and enforcing the guidance, best management practices, ordinances, and
				guidelines issued and compiled under paragraph (7); and
								(ii)implementing projects
				designed to reduce or beneficially reuse stormwater discharges.
								(9)Consumer and commercial
				product reportNot later than 3 years after the date of enactment
				of the Chesapeake Clean Water and Ecosystem Restoration Act, the Administrator,
				in consultation with the Chesapeake Executive Council, shall—
							(A)review consumer and
				commercial products (such as lawn fertilizer), the use of which may affect the
				water quality of the Chesapeake Basin or associated tributaries, to determine
				whether further product nutrient content restrictions are necessary to restore
				or maintain water quality in the Chesapeake Basin and those tributaries;
				and
							(B)submit to the Committees
				on Appropriations, Environment and Public Works, and Commerce, Science, and
				Transportation of the Senate and the Committees on Appropriations, Natural
				Resources, Energy and Commerce, and Transportation and Infrastructure of the
				House of Representatives a product nutrient report detailing the findings of
				the review under subparagraph (A).
							(10)Agricultural
				animal waste-to-bioenergy deployment program
							(A)DefinitionsIn
				this paragraph:
								(i)Agricultural animal
				wasteThe term agricultural animal waste means
				manure from livestock, poultry, or aquaculture.
								(ii)Eligible
				technologyThe term eligible technology means a
				technology that converts or proposes to convert agricultural animal waste
				into—
									(I)heat;
									(II)power; or
									(III)biofuels.
									(B)Grant
				programThe Administrator, in coordination with the Secretary of
				Agriculture, may provide grants to any person or partnership of persons for the
				purpose of carrying out projects to deploy an eligible technology in
				agricultural animal waste-to-bioenergy treatment that has significant potential
				to reduce agricultural animal waste volume, recover nutrients, improve water
				quality, decrease pollution potential, and recover energy.
							(C)Project
				selection
								(i)In
				generalIn selecting applicants for grants under this paragraph,
				the Administrator shall select projects that—
									(I)reduce—
										(aa)impacts of agricultural
				animal waste on surface and groundwater quality;
										(bb)emissions to the ambient
				air; and
										(cc)the release of pathogens
				and other contaminants to the environment; and
										(II)quantify—
										(aa)the degree of waste
				stabilization to be realized by the project; and
										(bb)nutrient reduction
				credits that could contribute to the nitrogen and phosphorus trading program
				for the Chesapeake Basin under this subsection.
										(ii)PrioritizationThe
				Administrator shall prioritize projects based on—
									(I)the level of nutrient
				reduction achieved;
									(II)geographic diversity
				among the Chesapeake Basin States; and
									(III)differing types of
				agricultural animal waste.
									(D)Federal
				shareThe amount of a grant awarded under this paragraph shall
				not exceed 50 percent of the cost of the project to be carried out using funds
				from the grant.
							(k)Prohibition on
				Introduction of Asian OystersNot later than 2 years after the
				date of enactment of the Chesapeake Clean Water and Ecosystem Restoration Act,
				the Administrator shall promulgate regulations—
						(1)to designate the Asian
				oyster as a biological pollutant in the Chesapeake Bay and tidal
				waters pursuant to section 502;
						(2)to prohibit the issuance
				of permits under sections 402 and 404 for the discharge of the Asian oyster
				into the Chesapeake Bay and Chesapeake Bay tidal segments; and
						(3)to specify conditions
				under which scientific research on Asian oysters may be conducted within the
				Chesapeake Bay and Chesapeake Bay tidal segments.
						(l)Chesapeake nutria
				eradication program
						(1)Grant
				authoritySubject to the availability of appropriations, the
				Secretary of the Interior (referred to in this subsection as the
				Secretary), may provide financial assistance to the States of
				Delaware, Maryland, and Virginia to carry out a program to implement
				measures—
							(A)to eradicate or control
				nutria; and
							(B)to restore marshland
				damaged by nutria.
							(2)GoalsThe
				continuing goals of the program shall be—
							(A)to eradicate nutria in
				the Chesapeake Basin ecosystem; and
							(B)to restore marshland
				damaged by nutria.
							(3)ActivitiesIn
				the States of Delaware, Maryland, and Virginia, the Secretary shall require
				that the program under this subsection consist of management, research, and
				public education activities carried out in accordance with the document
				published by the United States Fish and Wildlife Service entitled
				Eradication Strategies for Nutria in the Chesapeake and Delaware Bay
				Watersheds, dated March 2002, or any updates to the document.
						(m)Review of studies on
				the impacts of menhaden on the water quality of the chesapeake bay
						(1)Research
				reviewThe Administrator, in cooperation and consultation with
				the Administrator of the National Oceanic and Atmospheric Administration,
				shall—
							(A)prepare a report that
				reviews and summarizes existing, peer reviewed research relating to the impacts
				of menhaden on water quality, including the role of menhaden as filter feeders
				and the impacts on dissolved oxygen levels, nutrient levels, phytoplankton,
				zooplankton, detritus, and similar issues by menhaden at various life
				stages;
							(B)identify important data
				gaps or additional menhaden population studies, if any, relating to the impacts
				of the menhaden population on water quality; and
							(C)provide any
				recommendations for additional research or study.
							(2)Report and
				recommendationsNot later than 5 years after the date of
				enactment of the Chesapeake Clean Water and Ecosystem Restoration Act, the
				Administrator shall submit the report and recommendations required in paragraph
				(1) to—
							(A)the Committee on
				Commerce, Science, and Transportation and the Committee on Environment and
				Public Works Committee of the Senate; and
							(B)the Committee on Natural
				Resources and the Committee on Transportation and Infrastructure Committee of
				the House of Representatives.
							(n)Effect on other
				requirements
						(1)In
				generalNothing in this section removes or otherwise affects any
				other obligation for a point source to comply with other applicable
				requirements under this Act.
						(2)Violations by
				States
							(A)Enforcement action by
				AdministratorThe failure of a Chesapeake Basin State that
				submits a watershed implementation plan under subsection (i) to submit a
				biennial report, meet or correct a previously missed 2-year commitment made in
				a watershed implementation plan, or implement a watershed implementation plan
				or permit program under this section shall—
								(i)constitute a violation of
				this Act; and
								(ii)subject the State to an
				enforcement action by the Administrator.
								(B)Enforcement action by
				citizens
								(i)In
				generalThe failure of a Chesapeake Basin State that submits a
				watershed implementation plan under subsection (i) to meet or correct a
				previously missed 2-year commitment made in a watershed implementation plan or
				implement a watershed implementation plan or permit program under this section
				shall subject the appropriate State officer to a civil action seeking
				injunctive relief commenced by a citizen on behalf of the citizen.
								(ii)Jurisdiction, venue,
				notice, and litigation costs
									(I)In
				generalA citizen may commence a civil action on behalf of the
				citizen against a State under clause (i), subject to the requirements for
				notice, venue, and intervention described in subsections (b) and (c) of section
				505 for a suit brought under section 505(a)(1)(A).
									(II)JurisdictionJurisdiction
				over a suit brought under subclause (I) shall be the district courts, as
				described in section 505(a).
									(III)Litigation
				costsThe court may award litigation costs for suit brought under
				subclause (I), as described in section 505(d).
									(iii)Savings
				clauseNothing in this subsection affects the ability of a
				citizen to bring an action for civil enforcement on behalf of the citizen under
				section 505.
								(o)Evaluations
						(1)In
				generalThe Inspectors General of the Environmental Protection
				Agency and the Department of Agriculture shall jointly evaluate and submit to
				Congress reports describing the implementation of this section not less
				frequently than once every 3 years.
						(2)Independent
				reviews
							(A)In
				generalThe Administrator shall enter into a contract with the
				National Academy of Sciences or the National Academy of Public Administration
				under which the Academy shall conduct 2 reviews of the Chesapeake Basin
				restoration efforts under this section.
							(B)InclusionsEach
				review under subparagraph (A) shall include an assessment of—
								(i)progress made toward
				meeting the goals of this section;
								(ii)efforts by Federal,
				State, and local governments and the private sector in implementing this
				section;
								(iii)the methodologies
				(including computer modeling) and data (including monitoring data) used to
				support the implementation of this section; and
								(iv)the economic impacts,
				including—
									(I)a comprehensive analysis
				of the costs of compliance;
									(II)the benefits of
				restoration;
									(III)the value of economic
				losses avoided; and
									(IV)a regional analysis of
				items (I) through (III), by Chesapeake Basin State and by sector, to the
				maximum extent practicable.
									(C)ReportsThe
				National Academy of Sciences or the National Academy of Public Administration
				shall submit to the Administrator a report describing the results of the
				reviews under this paragraph, together with recommendations regarding the
				reviews (including any recommendations with respect to efforts of the
				Environmental Protection Agency or any other Federal or State agency required
				to implement applicable water quality standards in the Chesapeake Basin and
				achieve those standards in the Chesapeake Bay and Chesapeake Bay tidal
				segments), if any, by not later than—
								(i)May 12, 2015, with
				respect to the first review required under this paragraph; and
								(ii)May 12, 2020, with
				respect to the second review required under this paragraph.
								(p)Authorization of
				appropriations
						(1)Chesapeake basin
				program officeThere is authorized to be appropriated to the
				Chesapeake Basin Program Office to carry out subsection (b)(2) $20,000,000 for
				each of fiscal years 2010 through 2015.
						(2)Implementation,
				monitoring, and centers of excellence grants
							(A)Authorization of
				appropriationsIn addition to amounts authorized to be
				appropriated or otherwise made available to carry out this section, there are
				authorized to be appropriated to the Administrator—
								(i)to carry out a program to
				establish and support centers of excellence for water quality and agricultural
				policies and practices under subsection (e)(1)(C), $10,000,000 for each of
				fiscal years 2010 through 2015;
								(ii)to provide
				implementation grants under subsection (e)(3)(A), $80,000,000 for each of
				fiscal years 2010 through 2015, to remain available until expended;
								(iii)to carry out a
				freshwater monitoring program under subsection (e)(3)(B), $5,000,000 for each
				of fiscal years 2010 through 2015;
								(iv)to carry out a
				Chesapeake Bay and tidal water monitoring program under subsection (e)(3)(B),
				$5,000,000 for each of fiscal years 2010 through 2015; and
								(v)to carry out the
				Chesapeake nutrient trading guarantee pilot program under subsection (e)(1)(D),
				$20,000,000 for the period of fiscal years 2010 through 2015.
								(B)Cost
				sharingThe Federal share of the cost of a program carried out
				using funds from a grant provided—
								(i)under subparagraph
				(A)(ii) shall not exceed—
									(I)80 percent, with respect
				to funds provided for the provision of technical assistance to agricultural
				producers and forest owners; and
									(II)with respect to all
				other activities under that subparagraph—
										(aa)for the States
				of Delaware, New York, and West Virginia, shall not exceed 75 percent;
				and
										(bb)for the States
				of Maryland, Pennsylvania, and Virginia and for the District of Columbia, shall
				not exceed 50 percent; and
										(ii)under clauses (i),
				(iii), or (iv) of subparagraph (A) shall not exceed 80 percent.
								(3)Chesapeake stewardship
				grantsThere is authorized to be appropriated to carry out
				subsection (h)(2) $15,000,000 for each of fiscal years 2010 through
				2015.
						(4)Storm water pollution
				planning and implementation grants
							(A)Authorization of
				appropriationsIn addition to amounts authorized or otherwise
				made available to carry out this section, there are authorized to be
				appropriated to the Administrator—
								(i)to carry out subsection
				(j)(8)(B)(i), $10,000,000; and
								(ii)to carry out subsection
				(j)(8)(B)(ii), $1,500,000,000.
								(B)Cost-sharingA
				grant provided for a project under—
								(i)subsection (j)(8)(B)(i)
				may not be used to cover more than 80 percent of the cost of the project;
				and
								(ii)subsection (j)(8)(B)(ii)
				may not be used to cover more than 75 percent of the cost of the
				project.
								(5)Nutria eradication
				grants
							(A)In
				generalThere is authorized to be appropriated to the Secretary
				of the Interior to provide financial assistance in the Chesapeake Basin under
				subsection (l) $4,000,000 for each of fiscal years 2010 through 2015.
							(B)Cost-sharing
								(i)Federal
				shareThe Federal share of the cost of carrying out the program
				under subsection (l) may not exceed 75 percent of the total costs of the
				program.
								(ii)In-kind
				contributionsThe non-Federal share of the cost of carrying out
				the program under subsection (l) may be provided in the form of in-kind
				contributions of materials or services.
								(6)Agricultural animal
				waste-to-bioenergy deployment grantsThere is authorized to be
				appropriated to carry out the agricultural animal waste-to-bioenergy deployment
				program under subsection (j) $30,000,000 for the period of fiscal years 2010 to
				2015, to remain available until expended.
						(7)Limitation on
				administrative costsNot more than 10 percent of the annual
				amount of any grant provided by the Administrator or Secretary under any
				program described in this subsection may be used for administrative
				costs.
						(8)AvailabilityAmounts
				authorized to be appropriated under this subsection shall remain available
				until expended.
						(q)SeverabilityA
				determination that any provisions of this section is invalid, illegal,
				unenforceable, or in conflict with any other law shall not affect the validity,
				legality, or enforceability of the remaining provisions of this
				section.
					.
		4.Federal
			 enforcementSection 309 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1319) is amended—
			(1)in subsection (a)—
				(A)in paragraph (1), in the
			 first sentence, by striking section 402 and inserting
			 section 117, 402,;
				(B)in paragraph (3), by
			 inserting section 117 or before section
			 402;
				(2)in subsection (d), in the
			 first sentence, by inserting section 117 or after a
			 permit issued under; and
			(3)in subsection (g)—
				(A)in paragraph (1)(A), by
			 inserting section 117 or before section 402;
			 and
				(B)in paragraph (7), by
			 striking section 402 and inserting section 117,
			 402,.
				5.Federal responsibility
			 to pay for stormwater programsSection 313 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1323) is amended by adding at the end the
			 following:
			
				(c)Reasonable service
				chargesReasonable service charges described in subsection (a)
				include any requirement to pay a reasonable fee, assessment, or charge imposed
				by any State or local agency to defray or recover the cost of stormwater
				management in the same manner and to the same extent as any nongovernmental
				entity.
				(d)No treatment as tax or
				levyA fee, assessment, or charge described in this
				section—
					(1)shall not be considered
				to be a tax or other levy subject to an assertion of sovereign immunity;
				and
					(2)may be paid using
				appropriated
				funds.
					.
		6.Relationship to national
			 estuary programSection 320(b)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1330(b)) is amended in
			 the last sentence by inserting or section 117  after this
			 section.
		7.Separate appropriations
			 accountSection 1105(a) of
			 title 31, United States Code, is amended—
			(1)by redesignating
			 paragraphs (35) and (36) as paragraphs (36) and (37), respectively;
			(2)by redesignating the
			 second paragraph (33) (relating to obligational authority and outlays requested
			 for homeland security) as paragraph (35); and
			(3)by adding at the end the
			 following:
				
					(38)a separate statement for
				the Chesapeake Nutrient Trading Guarantee Fund established under section
				117(e)(1)(E) of the Federal Water Pollution Control Act (33 U.S.C.
				1267(e)(1)(E))(as amended by the Chesapeake Clean Water and Ecosystem
				Restoration Act), which shall include the estimated amount of deposits into the
				Fund, obligations, and outlays from the
				Fund.
					.
			
	
		September 28, 2010
		Reported with an amendment
	
